Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 1 of 86 PageID #: 172
                                                                             1


  1                         UNITED STATES DISTRICT COURT

  2                     NORTHERN DISTRICT OF WEST VIRGINIA

  3    UNITED STATES OF AMERICA,

  4                    Plaintiff,

  5                       vs.                     CRIMINAL ACTION NO.

  6                                               1:19CR35

  7    QUIONTE CRAWFORD, a.k.a.,

  8                    Defendant.

  9                                      - - -

 10                Proceedings had in the PLEA HEARING of the

 11    above-styled action on June 20, 2019, before the HONORABLE

 12    MICHAEL J. ALOI, MAGISTRATE JUDGE, at Clarksburg, West

 13    Virginia.

 14                                      - - -

 15          APPEARANCES:

 16          FOR THE GOVERNMENT:

 17                DAVID A. PERRI
                   Assistant United States Attorney
 18                Post Office Box 591
                   Wheeling, West Virginia 26003
 19

 20          FOR THE DEFENDANT:

 21                MATTHEW DELLIGATTI
                   234 Adams Street - Suite 2
 22                Fairmont, West Virginia 26554

 23          The Defendant was present in person.

 24          Proceedings recorded utilizing realtime translation.
             Transcript produced by computer-aided transcription.
 25

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 2 of 86 PageID #: 173
                                                                             2


  1                                      INDEX

  2    WITNESSES CALLED ON BEHALF OF THE GOVERNMENT:

  3    LIEUTENANT GARY WEAVER

  4                Direct Examination by David Perri..................31

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 3 of 86 PageID #: 174
                                                                             3


  1                             P R O C E E D I N G S

  2    (Thursday, June 20, 2019, at 1:01 P.M., the defendant is

  3    present.)

  4                THE COURT:    If the clerk would please call the next

  5    case.

  6                THE CLERK:    This is the matter of United States of

  7    America versus Quionte Crawford, a.k.a. Kayla Stevens, a.k.a.

  8    Quionte Jordan Crawford, case number 1:19CR35.           The defendant

  9    is present in person.      This matter comes on for an initial

 10    appearance on an Information, arraignment, and plea hearing.

 11                Will counsel please note their appearance for the

 12    record.

 13                MR. PERRI:    David Perri, for the United States.

 14                MR. DELLIGATTI:     Matt Delligatti, for the defendant.

 15                THE COURT:    Thank you, counsel.

 16                Mr. Crawford, we're here today for an initial

 17    appearance, an arraignment, and then also a plea to an

 18    Information that's been filed against you in this matter.

 19                So, Mr. Crawford, can you read, write, and understand

 20    English?

 21                THE DEFENDANT:     Yes, sir.

 22                THE COURT:    Now, Mr. Crawford, my name is Michael

 23    John Aloi; I am a United States Magistrate Judge, here for the

 24    Northern District of West Virginia.

 25                At this time, I would ask the clerk to please swear

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 4 of 86 PageID #: 175
                                                                             4


  1    in Mr. Crawford.

  2               (QUIONTE CRAWFORD, THE DEFENDANT, WAS SWORN.)

  3                THE COURT:    Now, Mr. Crawford, are you citizen of the

  4    United States?

  5                THE DEFENDANT:     Yes, sir.

  6                THE COURT:    Mr. Crawford, you are charged in Counts 1

  7    through 5 of an Information with enticement of a minor.            Mr.

  8    Crawford, do you have that Information in front of you?

  9                THE DEFENDANT:     Yes, sir.

 10                THE COURT:    Now, I'm going to go over it with you.

 11    Count 1 charges you with enticement of a minor, and it

 12    indicates that in or about May 2018, in Marion County, in the

 13    Northern District of West Virginia, that you, Mr. Crawford --

 14    how do you say your first name, by the way?

 15                THE DEFENDANT:     Quionte.

 16                THE COURT:    Quionte?

 17                THE DEFENDANT:     Yes, sir.

 18                THE COURT:    Okay.   So it indicates you, Mr. Crawford,

 19    did knowingly use a facility and means of interstate commerce

 20    to persuade, induce, and entice an individual, who had not

 21    attained the age of 18, to engage in sexual activity for which

 22    any person could be charged with a criminal offense.            You did

 23    so -- you did knowingly use your smart phone to -- and the

 24    Internet to persuade, induce, entice, and coerce an individual

 25    who you knew to be a minor, and who was designated as John

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 5 of 86 PageID #: 176
                                                                             5


  1    Doe-1, a 14-year-old boy, to engage in sexually explicit

  2    conduct for the purpose of producing images and videos of such

  3    conduct, and that -- for which you, Mr. Crawford, could be

  4    charged with a criminal offense, that being sexual exploitation

  5    of children, in violation of the law.

  6                Now, Count 2, Mr. Crawford, also charges you with

  7    enticement of a minor, and this indicates that on or about

  8    November 2017, in Marion County, in the Northern District of

  9    West Virginia, that you, Mr. Crawford, did knowingly use a

 10    facility and a means of interstate commerce to persuade,

 11    induce, entice an individual, who did -- had not attained the

 12    age of 18, to engage in any sexual activity, for which any

 13    person could be charged with a criminal offense, which is to

 14    say that you knowingly used your smartphone and Internet to

 15    persuade, induce, entice, and coerce an individual, who you

 16    knew was a minor, and who was designated herein as John Doe-2,

 17    a 15-year-old boy, to engage in sexually explicit conduct for

 18    the purpose of producing images and videos of such conduct for

 19    which you, Mr. Crawford, could be charged with a criminal

 20    offense, that being sexual exploitation of children, in

 21    violation of the law.

 22                Count 3, Mr. Crawford, charges you with enticement of

 23    a minor.    This indicates from on or about December 2017, to on

 24    or about January 2018, Marion County, which is in the Northern

 25    District of West Virginia, that you, Mr. Crawford, did

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 6 of 86 PageID #: 177
                                                                             6


  1    knowingly use a facility and means of interstate commerce to

  2    persuade, induce, and entice an individual who had not attained

  3    the age of 18 years to engage in sexual activity, for -- which

  4    any person could be charged with a criminal offense, which is

  5    to say that you knowingly used your smartphone and Internet to

  6    persuade, induce, entice, and coerce an individual, who you

  7    knew was minor, and who was designated as John Doe-3, a

  8    15-year-old boy, to engage in sexually explicit conduct for the

  9    purpose of producing images and videos of such conduct, for

 10    which you could be charged with a criminal offense, that being

 11    sexual exploitation of children, in violation of the law.

 12                Now, Count 4, Mr. Crawford, charges you with

 13    enticement of a minor.      This indicates that from on or about

 14    March 2018, to in or about April 2018, in Marion County, in the

 15    Northern District of West Virginia, that you, Mr. Crawford, did

 16    knowingly use a facility and means of interstate commerce to

 17    persuade, induce, and entice an individual, who had not

 18    attained the age of 18 years, to engage in any sexual activity

 19    for which any person could be charged with a criminal offense.

 20    That is that you knowingly used your smartphone and Internet to

 21    persuade, induce, entice, and coerce an individual, who you

 22    knew to be a minor, and who is designated as John Doe-4, a

 23    15-year-old boy, to engage in sexually explicit conduct for the

 24    purpose of producing images and videos of such conduct, for

 25    which you, Mr. Crawford, could be charged with a criminal

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 7 of 86 PageID #: 178
                                                                             7


  1    offense, to-wit:     sexual exploitation of children, in violation

  2    of the law.

  3                Now, Count 5, Mr. Crawford, charges you with

  4    enticement of a minor.      And this indicates that on or about

  5    December 2018, in Marion County, in the Northern District of

  6    West Virginia, that you, Mr. Crawford, did knowingly use a

  7    facility and means of interstate commerce to persuade, induce,

  8    and entice an individual, who had not attained the age of 18

  9    years, to engage in any sexual activity for which any person

 10    could be charged with a criminal offense, that is to say you

 11    used your smartphone and Internet to persuade, induce, entice,

 12    and coerce an individual who you knew was a minor, and who is

 13    designated as John Doe-5, a 15-year-old boy, to engage in

 14    sexually explicit conduct for the purpose of producing images

 15    and videos of such conduct for which you, Mr. Crawford, could

 16    be charged with a criminal offense, and that being sexual

 17    exploitation of children.

 18                All five counts, Mr. Crawford, are violations of the

 19    same law, that being sexual exploitation of children, Title 18,

 20    U.S. Code, Section 2255(a).

 21                Now, Mr. Crawford, the maximum penalty for the

 22    violation of -- for this -- for the counts, and it would be for

 23    each one -- is imprisonment of not less than 10 years, or life

 24    in prison; a fine of $250,000, and a term of 5 years or

 25    lifetime supervised release.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 8 of 86 PageID #: 179
                                                                             8


  1          So is -- Mr.     Perri, is that a mandatory minimum of 10

  2    years -- is that correct?

  3                MR. PERRI:    It is, Your Honor.

  4                THE COURT:    Okay.

  5                What that means, Mr. Crawford, is that there is a

  6    mandatory minimum of incarceration of not less than 10 years.

  7    It could be to life, depending on how the judge sentences.

  8                 Now, Mr. Crawford, have you had an opportunity to

  9    review this Information that I have just gone over with you?

 10    Have you had the opportunity to review it with your attorney,

 11    Mr. Delligatti?

 12                THE DEFENDANT:     Yes, sir.

 13                THE COURT:    And, Mr. Crawford, would you like for me

 14    to read it again to you, or you --

 15                THE DEFENDANT:     No, sir, I --

 16                THE COURT:    -- agree to waive --

 17                THE DEFENDANT:     I understand.

 18                THE COURT:    Okay.     Thank you.

 19                Now, Mr. Delligatti, it is my understanding Mr.

 20    Crawford desires to plead guilty to the charges contained in

 21    Counts 1 through 5 of the Information; is that correct?

 22                MR. DELLIGATTI:       That is correct, Your Honor.

 23                THE COURT:    Now, Mr. Crawford, do you understand that

 24    you are under oath, you've taken an oath early on?

 25                THE DEFENDANT:     Yes, sir.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 9 of 86 PageID #: 180
                                                                             9


  1                THE COURT:    And if you answer any of my questions

  2    falsely, your answers may later be used against you in another

  3    prosecution for perjury or for making a false statement?

  4                THE DEFENDANT:     Yes, sir.

  5                THE COURT:    Now, Mr. Crawford, do you understand that

  6    if you lie, it may result in a higher sentence for you?

  7                THE DEFENDANT:     Yes, sir.

  8                THE COURT:    Now, Mr. Crawford, during the course of

  9    this hearing, I will be asking you several questions.            At any

 10    point, you should feel free to ask questions, ask for an

 11    explanation if you do not understand any of my questions, or

 12    ask me to pause the proceedings so that you may have the

 13    opportunity to discuss the matter with your attorney before

 14    answering the question; do you understand that?

 15                THE DEFENDANT:     Yes, sir.

 16                THE COURT:    Would you state your full name for the

 17    record, please?

 18                THE DEFENDANT:     Quionte Jordan Crawford.

 19                THE COURT:    And, Mr. Crawford, how old are you?

 20                THE DEFENDANT:     I am 27.

 21                THE COURT:    How much education have you had?

 22                THE DEFENDANT:     High school; a little bit of college.

 23                THE COURT:    Okay.   So you can you read, write, and

 24    understand English?

 25                THE DEFENDANT:     Yes.   Yes, sir.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 10 of 86 PageID #: 181
                                                                            10


   1                THE COURT:    Now, Mr. Crawford, have you recently been

   2    under the care of a doctor, psychiatrist, or other medical

   3    professional for any serious physical or mental illness,

   4    including addiction to drugs or alcohol?

   5                THE DEFENDANT:    No, sir.

   6                THE COURT:    Now, are you currently using any form of

   7    controlled substance, or any medication, or alcohol, that might

   8    affect your ability to understand this proceeding?

   9                THE DEFENDANT:    No.     All I take is insulin.     That's

  10    it.

  11                THE COURT:    Okay.

  12                So, Mr. Delligatti, do you have any reason to

  13    question the competence of your client, Mr. Crawford?

  14                MR. DELLIGATTI:       No, Your Honor.

  15                THE COURT:    Mr. Crawford, are you here today to enter

  16    a guilty plea as part of a written Plea Agreement?

  17                THE DEFENDANT:    Yes, sir.

  18                THE COURT:    Mr. Crawford, I find that you are

  19    competent and capable of entering an informed plea.

  20                Now, Mr. Crawford, I am a United States Magistrate

  21    Judge.   You're charged with a felony in this matter.          As such,

  22    you have a right to have this plea taken by an Article III

  23    Judge, sometimes called a District Judge.           And in this Court,

  24    for you, that would be Judge Kleeh.         And he would also be your

  25    sentencing judge.     Now, only you can give up that right, and I

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 11 of 86 PageID #: 182
                                                                            11


   1    can only hear your plea if you agree to it by signing a waiver.

   2    Do you understand that, Mr. Crawford?

   3                THE DEFENDANT:     Yes, sir.

   4                THE COURT:    Now, -- and have you discussed that with

   5    your attorney, Mr. Delligatti?

   6                THE DEFENDANT:     Yes, sir.

   7                THE COURT:    Now, Mr. Crawford, I have presented you

   8    and Mr. Delligatti with a written waiver.         I would ask that you

   9    read it before you sign it, --

  10                THE DEFENDANT:     Okay.

  11                THE COURT:    -- because I'll ask you if you read it.

  12    And if you have any questions, please ask Mr. Delligatti.            If

  13    it meets with your approval, you may sign the same, and we'll

  14    continue.

  15                Thank you, Mr. Perri.

  16                Now, Mr. Crawford, I do have the original Waiver of

  17    Article III Judge and Consent to Enter a Guilty Plea Before a

  18    U.S. Magistrate Judge.       Did you sign the Waiver and Consent,

  19    Mr. Crawford?

  20                THE DEFENDANT:     Yes, I did.

  21                THE COURT:    Did you read it before you signed it?

  22                THE DEFENDANT:     Yes, I did.

  23                THE COURT:    Did you discuss it with your, lawyer, Mr.

  24    Delligatti?

  25                THE DEFENDANT:     Yes, sir.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 12 of 86 PageID #: 183
                                                                            12


   1                THE COURT:    Did anyone force you to sign it?

   2                THE DEFENDANT:    No, sir.

   3                THE COURT:    Do you have any questions about it?

   4                THE DEFENDANT:    No, sir.

   5                THE COURT:    And, Mr. Delligatti, is it your

   6    understanding that your client does agree to the waiver?

   7                MR. DELLIGATTI:     Yes, Your Honor.

   8                THE COURT:    Now, Mr. Crawford, I'm going to find that

   9    you entered into the Waiver and Consent knowingly and

  10    voluntarily, and I'm going to order that it be filed herein,

  11    and we'll continue.

  12                I will note the signature of your attorney, Mr.

  13    Delligatti, as well as the concurrence of the Government, by

  14    its Assistant U.S. Attorney, Mr. Perri.

  15                Mr. Crawford, do you understand that you have a right

  16    to be represented by counsel at every stage of these

  17    proceedings against you, including sentencing, and that if you

  18    cannot afford an attorney, you have the right to have one

  19    appointed to represent you?

  20                THE DEFENDANT:    Yes, sir.

  21                THE COURT:    Mr. Crawford --

  22                And, Mr. Delligatti, do you, or any member of your

  23    office or firm, represent anyone, including codefendants, who

  24    might be interested in the outcome of this matter?

  25                MR. DELLIGATTI:     No, Your Honor.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 13 of 86 PageID #: 184
                                                                            13


   1                 THE COURT:   Now, Mr. Crawford, do you believe that

   2    you have had adequate time to discuss your case fully with your

   3    attorney, Mr. Delligatti?

   4                 THE DEFENDANT:    Yes, sir.

   5                 THE COURT:   Has Mr. Delligatti been able to answer

   6    your questions about how best to proceed in this case?

   7                 THE DEFENDANT:    Yes, sir.

   8                 THE COURT:   And is there anything that your lawyer

   9    has not done which you've asked him to do?

  10                 THE DEFENDANT:    No, sir.

  11                 THE COURT:   Are you completely satisfied with the

  12    legal advice that you have received from Mr. Delligatti?

  13                 THE DEFENDANT:    Yes, sir.

  14                 THE COURT:   Now, Mr. Delligatti, during the time that

  15    you've represented Mr. Crawford, has Mr. Crawford been

  16    cooperative with you?

  17                 MR. DELLIGATTI:    Absolutely, Your Honor.

  18                 THE COURT:   And have you had adequate time to

  19    discover the Government's case?

  20                 MR. DELLIGATTI:    Yes, I have, Your Honor.

  21                 THE COURT:   Have you had adequate time to discover --

  22    I'm sorry.     Have you had adequate time to consider possible

  23    defenses?

  24                 MR. DELLIGATTI:    Yes, Your Honor.

  25                 THE COURT:   And, Mr. Delligatti, do you know of any

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 14 of 86 PageID #: 185
                                                                            14


   1    viable defense to the charge in Counts 1 through 5 of the

   2    Information?

   3                MR. DELLIGATTI:       No, Your Honor.

   4                THE COURT:    Now, Mr. Delligatti, have you had

   5    adequate time to consider possible sentences?

   6                MR. DELLIGATTI:       Yes, I have, Your Honor.

   7                THE COURT:    And have you discussed all of these

   8    issues with your client, Mr. Crawford?

   9                MR. DELLIGATTI:       I have, Your Honor.

  10                THE COURT:    Now, Mr. Crawford, the Government has

  11    brought the charges against you in an Information, not an

  12    Indictment.    Have you received a copy of the Information filed

  13    against you?

  14                THE DEFENDANT:    Yes, sir.

  15                THE COURT:    And you've had the opportunity to read

  16    it; is that correct?

  17                THE DEFENDANT:    Yes, sir.

  18                THE COURT:    Have you had the opportunity to review it

  19    with Mr. Delligatti?

  20                THE DEFENDANT:    Yes, sir.

  21                THE COURT:    Would you like for us to go over that

  22    again?   Are you satisfied you understand?

  23                THE DEFENDANT:    I understand, sir.

  24                THE COURT:    Okay.     Now, you're pleading guilty to

  25    Counts 1 through 5 of the Information, and each count charges

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 15 of 86 PageID #: 186
                                                                            15


   1    you with a separate offense of enticement of a minor.            So, Mr.

   2    Crawford, do you understand that you have a right to be charged

   3    by a grand jury Indictment, because what you're pleading to,

   4    they're all felonies.      Do you understand that?

   5                THE DEFENDANT:    Yes, sir.

   6                THE COURT:    So do you understand for a felony, you

   7    have a right to be charged by a grand jury Indictment, but you

   8    can waive or give up that right and consent and agree to being

   9    charged by an information?       And, again, that's the document you

  10    have in front of you, which is filed by the U.S. Attorney.              Do

  11    you understand that?

  12                THE DEFENDANT:    Yes, sir.

  13                THE COURT:    Do you understand that unless you waive

  14    your right to an Indictment, the Government must present its

  15    case to the grand jury and ask the grand jury to indict you?

  16    Do you understand that?

  17                THE DEFENDANT:    Yes, sir.

  18                THE COURT:    And do you understand that unless you

  19    waive your right to an Indictment, you may not be charged with

  20    a felony, unless a grand jury finds, by return of an

  21    Indictment, that there is probable cause to believe that a

  22    crime has been committed, and that you committed it.           Do you

  23    understand that?

  24                THE DEFENDANT:    Yes, sir.

  25                THE COURT:    Do you understand that a grand jury is

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 16 of 86 PageID #: 187
                                                                            16


   1    composed of at least 16, but -- and not more than 23 persons,

   2    and that at least 12 grand jurors must find that there is

   3    probable cause to believe that you committed the crimes with

   4    which you have been charged before you can be indicted?            Do you

   5    understand that?

   6                THE DEFENDANT:    Yes, sir.

   7                THE COURT:    Now, do you understand, Mr. Crawford,

   8    that the grand jury might or might not indict you?

   9                THE DEFENDANT:    Yes, sir.

  10                THE COURT:    Do you -- now, Mr. Crawford, have you

  11    discussed the matter of waiving your right to a grand jury

  12    Indictment with your attorney, Mr. Delligatti?

  13                THE DEFENDANT:    Yes, I have.

  14                THE COURT:    Do you understand your right to a grand

  15    jury Indictment in this matter?

  16                THE DEFENDANT:    Yes, sir.

  17                THE COURT:    Have any threats or promises been made to

  18    you, to induce you or convince you, or talk you into waiving

  19    your right to an Indictment?

  20                THE DEFENDANT:    No, sir.

  21                THE COURT:    Mr. Delligatti, do you see any reason why

  22    Mr. Crawford should not waive his right to an Indictment?

  23                MR. DELLIGATTI:     No, Your Honor.

  24                THE COURT:    Mr. Crawford, do you wish to waive your

  25    right to a grand jury Indictment and proceed by Information in

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 17 of 86 PageID #: 188
                                                                            17


   1    this matter?

   2                THE DEFENDANT:    Yes, sir.

   3                THE COURT:    Now, Mr. Crawford, the Court has provided

   4    you and your attorney with a waiver of your right to an

   5    Indictment in this matter.         I want you to read it before you

   6    sign it, and if it meets with your approval, you may do so, and

   7    we'll continue.

   8                MR. DELLIGATTI:       May I approach, Your Honor?

   9                THE COURT:    Yes, you may.

  10                MR. DELLIGATTI:       Thank you, Mr. Delligatti.

  11                Now, Mr. Crawford, I have the original waiver of the

  12    Indictment; did you sign the waiver, Mr. Crawford?

  13                THE DEFENDANT:    Yes, sir.

  14                THE COURT:    Did you read it before you signed it?

  15                THE DEFENDANT:    Yes, sir.

  16                THE COURT:    Did you discuss it with your attorney?

  17                THE DEFENDANT:    Yes, sir.

  18                THE COURT:    Do you have any questions about it?

  19                THE DEFENDANT:    No, sir.

  20                THE COURT:    Okay.     Mr. Crawford, I am going to accept

  21    your Waiver of Indictment as being knowingly and voluntarily

  22    entered into, and I will order that it be filed herein.

  23                Now, Mr. Delligatti, is there a proposed plea

  24    agreement in this case?

  25                MR. DELLIGATTI:       Yes, there is, Your Honor.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 18 of 86 PageID #: 189
                                                                            18


   1                THE COURT:    Mr. Perri, would you please summarize the

   2    contents of that agreement for the Court?

   3                MR. PERRI:    Yes, Your Honor.     Paragraph 1 indicates

   4    that the defendant, Mr. Crawford, will waive his right to have

   5    his case presented to a federal grand jury, and plead guilty to

   6    Count 1, Count 2, Count 3, Count 4, and Count 5 of the

   7    Information filed in this District, charging him with

   8    enticement of a minor, in violation of Title 18, United States

   9    Code, Section 2422(b).

  10                Paragraph 2 sets forth the maximum penalties to which

  11    the defendant will be exposed by virtue of his plea of guilty.

  12    The maximum penalty for Count 1, Count 2, Count 3, Count 4, and

  13    Count 5, to which the defendant will be exposed, is

  14    imprisonment for a period of not less than 10 years or life

  15    imprisonment; a fine of $250,000; a term of 5 years or lifetime

  16    supervised release.

  17                It's further understood by the defendant that there

  18    is a special mandatory assessment of $100 per count, which must

  19    be paid.    And the defendant is also aware that unless he's

  20    determined to be indigent, he will be required to pay an

  21    additional special assessment of $5,000, pursuant to The

  22    Justice for Victims of Trafficking Act.

  23                Finally, the defendant understands that he may be

  24    required by the Court to pay the cost of his incarceration,

  25    supervision, or probation.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 19 of 86 PageID #: 190
                                                                            19


   1                Paragraph 3 indicates that the defendant will be

   2    forthright and truthful with regard to any and all inquiries

   3    made of him; that he will provide signed, sworn statements;

   4    that he will provide grand jury and trial testimony, if

   5    requested; and that he will submit to a polygraph examination,

   6    if requested by the United States Attorney's Office.

   7                This -- the next paragraph, Paragraph 4, contains the

   8    standard use immunity language typically found in our plea

   9    agreements, and it pertains to the defendant's obligation to

  10    cooperate, as set forth in Paragraph Number 3.

  11                Paragraph 5 says that at final disposition, the

  12    United States will advise the Court of the defendant's

  13    forthrightness and truthfulness, or lack thereof.

  14                Paragraph 6 says that there have been no

  15    representations whatsoever by any agent or employee of the

  16    United States, or any other law enforcement agency, or defense

  17    counsel as to what the final disposition in this matter should

  18    and will be.    The agreement includes nonbinding recommendations

  19    by the United States; however, the defendant understands that

  20    the Court is not bound by these recommendations, and that he

  21    will not have the right to withdraw his plea if the Court

  22    chooses not to follow them.

  23                Paragraph 7 sets forth the nonbinding recommendations

  24    that the United States is prepared to make in this case.            In

  25    order to have been eligible for these recommendations, the

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 20 of 86 PageID #: 191
                                                                            20


   1    defendant had to submit a signed, executed plea agreement by a

   2    certain date.     That date was orally extended by myself, Your

   3    Honor.     So Mr. Delligatti has taken the liberty of changing the

   4    date that appears in the original to May 24th, and that's fine.

   5    I'll initial that as well.

   6                 THE COURT:   Did Mr. Delligatti and his client initial

   7    it?

   8                 MR. PERRI:   Yes, they did.

   9                 THE COURT:   Okay.   Thank you.

  10                 MR. PERRI:   So -- but, as I explained to Mr.

  11    Delligatti, I typically say on the record that I consider the

  12    plea agreement to have been submitted in a timely fashion --

  13                 THE COURT:   Okay.

  14                 MR. PERRI:   -- even if the original date hasn't been

  15    changed.

  16                 THE COURT:   Okay.   Thank you.

  17                 MR. PERRI:   So the -- I would note for the record

  18    that the Plea Agreement was signed and returned in a timely

  19    fashion.

  20                 And Paragraph 8 indicates that if, in the opinion of

  21    the United States, the defendant engages in obstructive

  22    conduct, fails to cooperate, as promised, or fails to abide by

  23    any other provision of this plea agreement, the United States

  24    will not be bound to make the foregoing recommendations, and

  25    the defendant will not have the right to withdraw his plea.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 21 of 86 PageID #: 192
                                                                            21


   1                Paragraph 9 sets forth the stipulations of the

   2    parties as to relevant conduct in this case.          The parties

   3    understand that the Court is not bound by these stipulations,

   4    and is not required to accept the same.         The defendant

   5    understands and agrees that should the Court not accept the

   6    stipulations, he will not have the right to withdraw his guilty

   7    plea.

   8                Paragraph 10 addresses the defendant's appellate and

   9    post-conviction relief rights.       This paragraph contains the

  10    standard appellate waiver typically found in our plea

  11    agreements.    As to his 2255 habeas corpus rights, it is a

  12    limited waiver.

  13                Paragraph 11 indicates the United States' reservation

  14    of the right to provide the Court and the probation office, in

  15    connection with the presentence investigation, or in connection

  16    with the sentencing hearing itself, any information, to respond

  17    to any questions raised by the Court, correct any inaccuracies

  18    or inadequacies in the anticipated presentence investigation

  19    report, and respond to any written or oral statements made by

  20    the Court, the defendant, or his counsel.

  21                Paragraph 12 addresses the collection of any monetary

  22    penalties that may be imposed by the Court.

  23                Paragraph 13 indicates the defendant's understanding

  24    that the guidelines are now advisory and no longer mandatory.

  25                Paragraph 14 indicates the defendant's understanding

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 22 of 86 PageID #: 193
                                                                            22


   1    that he may be required to pay restitution to any or all of the

   2    victims to counts of the Information, in an amount to be

   3    determined at sentencing.

   4                Paragraph 15 addresses the defendant's voluntary

   5    forfeiture of the computer equipment that was involved in the

   6    commission of the offense.

   7                And Paragraph 16 says that if the defendant's plea is

   8    not accepted by the Court, or if it's later set aside, or if he

   9    breaches any part of the plea agreement, the United States

  10    Attorney's Office will have the right to withdraw any

  11    sentencing recommendations and/or void the agreement.

  12                Paragraph 17 says that the defendant has been advised

  13    and understands that he will be required to register as a sex

  14    offender, pursuant to the Sex Offender Registration and

  15    Notification Act.

  16                Paragraph 18 says that the above 17 paragraphs

  17    constitute the entire agreement between the defendant and the

  18    United States of America in this matter.         There are no

  19    agreements, understandings, or promises between the parties,

  20    other than what's contained in this agreement.

  21                Your Honor, I just signed the original plea

  22    agreement, and I will tender it to the clerk.

  23                THE COURT:    Okay.   Thank you.

  24                Now, Mr. Perri, is what you just shared with the

  25    Court, is that the entire agreement between the Government and

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 23 of 86 PageID #: 194
                                                                            23


   1    the defendant in this matter?

   2                MR. PERRI:    It is, Your Honor.

   3                THE COURT:    And, Mr. Delligatti, is the summary given

   4    by Mr. Perri, is that a fair summary of the entire agreement?

   5                MR. DELLIGATTI:       Yes, it is, Your Honor.

   6                THE COURT:    Mr. Perri, were there any other written

   7    offers made to Mr. Crawford in this matter?

   8                MR. PERRI:    No, Your Honor.

   9                THE COURT:    Okay.

  10                Is that correct, Mr. Delligatti?

  11                MR. DELLIGATTI:       Yes, Your Honor, that's correct.

  12                THE COURT:    Okay.

  13                Now, Mr. Crawford, I watched, and I noted that you

  14    were following the plea agreement as Mr. Perri was going over

  15    it.   But do you understand what this plea agreement does?

  16                THE DEFENDANT:    Yes, sir.

  17                THE COURT:    Do you understand what the plea agreement

  18    requires of you?

  19                THE DEFENDANT:    Yes, sir.

  20                THE COURT:    Do you have any questions, Mr. Crawford,

  21    at this time about the plea agreement?

  22                THE DEFENDANT:    No, sir.

  23                THE COURT:    And the reason I say, "at this time," Mr.

  24    Crawford, is that I'm going to continue to go over some parts

  25    of the plea agreement, and, certainly, if you have a question

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 24 of 86 PageID #: 195
                                                                            24


   1    about anything that I ask, you're welcome to ask that question

   2    or talk with your lawyer before answering the question; do you

   3    understand that?

   4                 THE DEFENDANT:   Yes, sir.

   5                 THE COURT:   Now, Mr. Crawford, I am a showing you the

   6    original plea agreement.      The plea agreement has seven pages to

   7    it.   And, Mr. Crawford, is that your signature --

   8                 THE DEFENDANT:   Yes, sir.

   9                 THE COURT:   -- at the bottom of each page of the plea

  10    agreement?

  11                 THE DEFENDANT:   Yes, sir.

  12                 THE COURT:   All seven pages?

  13                 THE DEFENDANT:   Yes, sir.

  14                 THE COURT:   And, Mr. Crawford, did you read the

  15    paragraphs on the page before you signed the bottom of the

  16    page, and before you reached the agreement --

  17                 THE DEFENDANT:   Yes, sir.

  18                 THE COURT:   -- with the Government?

  19                 THE DEFENDANT:   Yes, sir.

  20                 THE COURT:   Mr. Crawford, do feel that you had

  21    adequate time, all the time that you needed, to discuss this

  22    plea agreement with your attorney, Mr. Delligatti?

  23                 THE DEFENDANT:   Yes, sir.

  24                 THE COURT:   It's now been about a month since you've

  25    signed it, have any questions come up in your mind between then

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 25 of 86 PageID #: 196
                                                                            25


   1    and now that haven't been answered about the plea agreement?

   2                THE DEFENDANT:    No, sir.    If I had any questions, I

   3    contacted my lawyer, and he explained them to me.

   4                THE COURT:    Okay.   So -- and that would have been my

   5    next question.     If you had questions, was your -- was your

   6    lawyer able to answer those in a way that was satisfactory and

   7    made sense to you?

   8                THE DEFENDANT:    Yes, sir.

   9                THE COURT:    One other thing -- it has been noted on

  10    the record, but I do just want to point out to you, on page 3

  11    of the plea agreement, you'll see where the date for acceptance

  12    -- this would be under Paragraph 7b, and that's on the top of

  13    the page -- that the date of acceptance was corrected from May

  14    17th to May 24th; is that correct?

  15                THE DEFENDANT:    Yes, sir.

  16                THE COURT:    And did you initial that?

  17                THE DEFENDANT:    Yes, sir.

  18                THE COURT:    You're agreeable to that?

  19                THE DEFENDANT:    Yes, sir.

  20                THE COURT:    Okay.   Now, Mr. Crawford, this plea

  21    agreement contains certain recommendations and stipulations.

  22    Do you understand that the Court, the sentencing Court, that

  23    being Judge Kleeh, must defer his decision to accept or reject

  24    the recommendations and stipulations in this plea agreement

  25    till he's had an opportunity to consider a presentence

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 26 of 86 PageID #: 197
                                                                            26


   1    investigation report that will be prepared by probation in this

   2    matter.   Do you understand that?

   3                THE DEFENDANT:    Yes, sir.

   4                THE COURT:    Do you understand that the terms of a

   5    plea agreement are merely recommendations to the Court, and

   6    that the Court can reject the recommendations and stipulations,

   7    and if it does so, you will not be allowed to withdraw your

   8    plea of guilty?     Do you understand that?

   9                THE DEFENDANT:    Yes, sir.

  10                THE COURT:    Now, do understand that under a concept

  11    known as "relevant conduct," that the Court may take into

  12    account any conduct, circumstances, and injuries relevant to

  13    the crimes to which you plead guilty?

  14                THE DEFENDANT:    Yes, sir.

  15                THE COURT:    Do you understand that under the terms of

  16    this plea agreement, Mr. Crawford, that you and the Government

  17    have stipulated and agreed that from on or about November of

  18    2017, to in, or on or about July of 2018, that you, Mr.

  19    Crawford, did knowingly use the Internet and a smartphone to

  20    persuade, coerce, induce, and entice multiple teenage boys

  21    under the age of 18 to engage in sexual activity, for which you

  22    could be charged, and to produce and transmit child

  23    pornography?    Do you understand that you've stipulated and

  24    agreed to that?

  25                THE DEFENDANT:    Yes, sir.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 27 of 86 PageID #: 198
                                                                            27


   1                 THE COURT:   Do you understand that the Court is not

   2    bound by this stipulation, and the Court -- and if the Court

   3    does not accept the stipulation, you do not have the right to

   4    withdraw your guilty plea?        You understand that?

   5                 THE DEFENDANT:     Yes, sir.

   6                 THE COURT:   Now, does the written plea agreement

   7    represent the complete agreement between you and the

   8    Government?

   9                 THE DEFENDANT:     Yes, sir.

  10                 THE COURT:   Mr. Crawford, is there anything that you

  11    and the Government have agreed to that is not in the plea

  12    agreement?

  13                 THE DEFENDANT:     No, sir.

  14                 THE COURT:   And, Mr. Crawford, do you want me to

  15    accept the plea agreement?

  16                 THE DEFENDANT:     Yes, sir.

  17                 THE COURT:   Mr. Crawford, I find that you understand

  18    and agree with the terms contained in the plea agreement, and I

  19    order that the original be filed herein and made a part of the

  20    record in this case.

  21                 Now, Mr. Crawford, again, you've been charged in

  22    Counts 1 through 5, all with the same offense for different

  23    dates and different individuals.           You've been charged with

  24    enticement of a minor.        So, Mr. Crawford, how do you plead to

  25    the charges contained in Counts 1 through 5 of the Information,

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 28 of 86 PageID #: 199
                                                                            28


   1    all of which are enticement of a minor, guilty or not guilty?

   2                THE DEFENDANT:    Guilty.

   3                THE COURT:    Now, Mr. Crawford, before I accept your

   4    plea, I want to make sure that there is a factual basis for

   5    your plea, that you understand the nature of the charge against

   6    you, and the consequences of your pleading guilty to the

   7    charge; that you understand the constitutional and other legal

   8    rights that you will give up by pleading guilty, and that you

   9    are pleading guilty voluntarily.

  10                So, Mr. Crawford, you're charged in Counts 1 through

  11    5 with enticement of a minor.       This is in violation of Title

  12    18, U.S. Code, Section 2242(b), which provides, in pertinent

  13    part, that whoever, using the mail, or any facility or means of

  14    interstate or foreign commerce, knowingly persuades, induces,

  15    entices, or coerces any individual who has not attained the age

  16    of 18 years, to engage in prostitution, or any sexual activity

  17    for which any person can been charged with a criminal offense,

  18    or attempts to do so.      So do you understand this statute under

  19    which you've been charged, Mr. Crawford?

  20                THE DEFENDANT:    Yes, sir.

  21                THE COURT:    And, again, it's the same statute for

  22    Counts 1, 2, 3, 4, and 5 of the Information.

  23                So, Mr. Crawford, if the Government had to go to

  24    trial in this case, the Government would have to prove the

  25    following elements of Title 18 -- I might have said the number

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 29 of 86 PageID #: 200
                                                                            29


   1    incorrectly before -- it's Section 2422(b) -- against you

   2    beyond a reasonable doubt.        And those elements are as follows:

   3    That you used a facility or means of interstate commerce;

   4    second, that you persuaded, induced, or enticed an individual

   5    under the age of 18 to engage in any sexual activity for which

   6    any person could be charged with a criminal offense.           And,

   7    again, when they talk about "used a facility," that was the

   8    smartphone, and the Internet.        And that you did this conduct

   9    knowingly.

  10                 So do you understand the elements of the statute

  11    under which you've been charged, Mr. Crawford?

  12                 THE DEFENDANT:   Yes, sir.

  13                 THE COURT:   Now, considering the statute and the

  14    elements of the offense, do you consider yourself to be guilty

  15    of enticement of a minor -- enticement of a minor, as alleged

  16    in Counts 1, 2, 3, 4, and 5 of the Indictment?

  17                 THE DEFENDANT:   Yes, sir.

  18                 THE COURT:   I'm sorry, the Information.

  19                 THE DEFENDANT:   Yes.    Yes, sir.

  20                 THE COURT:   Okay.

  21                 Now, Mr. Perri, do you intend to make a proffer, or

  22    do you intend to call a witness to establish a factual basis?

  23                 MR. PERRI:   Your Honor, our case investigator,

  24    Lieutenant Gary Weaver, is here, and I would like to put him on

  25    to lay the factual basis.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 30 of 86 PageID #: 201
                                                                            30


   1                THE COURT:    Okay.

   2                Lieutenant, you may come forward, please.

   3                And if the clerk would please swear in the

   4    Lieutenant.

   5                    (LIEUTENANT GARY WEAVER WAS SWORN.)

   6                THE COURT:    Mr. Weaver, or Mr. Perri, before you

   7    start to ask questions, I just want to explain something to Mr.

   8    Crawford.

   9                Mr. Crawford, the Government is required to establish

  10    a factual basis for what you're being charged with, and what

  11    you're pleading guilty to.        Now, they're going to -- they're

  12    going to do that through the testimony of this witness.            I want

  13    you to listen to what he has to say, because when he's

  14    finished, I will ask your attorney if he has any questions.             I

  15    will ask you if you have any questions.

  16                In addition, I will ask you that -- I'll ask you is

  17    what Mr. -- what the Lieutenant testified, I'll ask you if it's

  18    substantially correct, and I will also ask you is what the

  19    Lieutenant testified, does it accurately reflect your

  20    involvement in what occurred; does that make sense to you?

  21                THE DEFENDANT:    Yes, sir.

  22                THE COURT:    In addition -- so I want you to listen to

  23    in that way -- in addition, I will ask you to tell me, in your

  24    own words, what makes you guilty of committing the offense of

  25    enticement of a minor, as set forth in these counts.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 31 of 86 PageID #: 202
                                                                            31


   1                   So with that, -- so do you have any questions about

   2    that process?

   3                   THE DEFENDANT:   No, sir.

   4                   THE COURT:   Okay.

   5                   Mr. Perri, you may continue.

   6                   MR. PERRI:   Thank you, Your Honor.

   7                                DIRECT EXAMINATION

   8    BY MR. PERRI:

   9    Q.     Sir, would you please state your name for the record?

  10    A.     Lieutenant Gary Weaver.

  11    Q.     Where do you work?

  12    A.     The Bridgeport Police Department.

  13    Q.     And are you assigned to any particular special units, or

  14    do you have any special designations?

  15    A.     Yes, I work for the -- I'm deputized with the FBI's Crimes

  16    Against Children Task Force in the Northern District, and also

  17    with the West Virginia State Police Internet Crimes Against

  18    Children Task Force.

  19    Q.     And how long have you been working child exploitation

  20    cases?

  21    A.     Since 2010, so a little over nine years.

  22    Q.     Okay.     And you also conduct online investigations as well?

  23    A.     Yes, sir.

  24    Q.     All right.     And through your employment, did you have the

  25    opportunity to investigate the alleged illegal conduct of the

                      Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
             P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 32 of 86 PageID #: 203
                                                                            32


   1    defendant, Quionte Crawford?

   2    A.     Yes, sir, I did.

   3    Q.     Were you, in fact, the case investigator for this matter?

   4    A.     Yes, sir.

   5    Q.     All right.    Could you please tell us how the defendant's

   6    conduct came to the attention of law enforcement.           And then I

   7    would like you to explain the nature of the conduct, as it

   8    pertains to the different victims and the different counts.

   9    A.     Yes, sir.    In June of 2018, a report was taken from, well,

  10    John Doe Number 1, which was a 14-year-old male, concerning

  11    Quionte Crawford.      John Doe Number 1 advised that he was

  12    familiar with the defendant from sports activity, and that the

  13    defendant had been messaging him over a social media app called

  14    Snapchat.    That's an application that's used on smartphones and

  15    social media platforms through the Internet.

  16                During the messages, Q. sent pictures -- Q., which is

  17    -- Quionte is -- all the victims knew him as Q., and that's

  18    what they referred to him as -- sent pictures of his erect

  19    penis, and requested for John Doe Number 1 to send pictures of

  20    his penis, and masturbation videos of himself to the defendant.

  21    Number 1 -- John Doe Number 1 did send the images via Snapchat

  22    to the defendant.      The defendant did know that John Doe

  23    Number 1 was under the age of 18.        These facts were confirmed

  24    through an interview with the John Doe Number 1, who, like I

  25    said at the time, was age 14.       John Doe Number 1 told me that

                      Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
             P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 33 of 86 PageID #: 204
                                                                            33


   1    the defendant stated if he did not send pictures -- if John Doe

   2    Number 1 did not send pictures to the defendant, that the

   3    defendant would tell John Doe Number 1's parents that he was

   4    doing things, and try to get him in trouble.

   5                 Then I did an interview with the defendant, Mr.

   6    Crawford.     He admitted that he knew John Doe Number 1 and -- he

   7    was under the age of 18, and that he had sent naked pictures to

   8    John Doe Number 1.

   9                 A search warrant was also served on the defendant at

  10    the same time for a cell phone and for the data contained on

  11    the phone.     A forensic exam was conducted on the phone, and

  12    data was reviewed.     Upon review of the data, several

  13    conversations on the social media app called Kik, which, again

  14    is an application that's used on cell phones and works through

  15    the Internet; they're based out of Canada.          Found -- also found

  16    were several images on the phone of male subjects in photos and

  17    videos of the subjects showing their penises and/or

  18    masturbating.     Some of the photos were then matched up with the

  19    conversations that were found on the social media app, Kik.

  20    The conversations showed the user on Mr. Crawford's phone was

  21    using the screen name of Kayla Stevens, which the screen name

  22    was also Stevenson3442; that was on Kik.         And that Kayla

  23    Stevens had been conversing with the victims.

  24                 One of the conversations from Kayla Stevens was to

  25    John Doe Number 2.     During the conversations, John Doe Number 2

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 34 of 86 PageID #: 205
                                                                            34


   1    stated that he was 16.      During the conversations, Kayla

   2    requested photos of John Doe Number 2 showing his penis and

   3    masturbating.

   4                An interview then was set up with the John Doe Number

   5    2, and he admitted that he knew Mr. Crawford, knew him as Q.

   6    He knew him through baseball, and through his family, and that

   7    he did converse with Kayla on the Kik app, and sent videos of

   8    himself masturbating, and of his erect penis, to Kayla.            This

   9    occured while John Doe Number 2 was 15 years of age.

  10                The images that were found on Mr. Crawford's phone in

  11    relation to John Doe Number 2 were then shown to John Doe

  12    Number 2, and he was able to identify that those photos were of

  13    himself, and that they were the ones that were sent to the --

  14    Kayla Stevens.

  15                Another conversation was with John Doe Number 3, was

  16    found on the Kik application.       The conversations were between

  17    John Doe Number 3, and, again, through Kayla Stevens.            During

  18    the conversations, Kayla requested naked pictures of John Doe

  19    Number 3, and were sent -- Kayla was sent photos of John Doe

  20    Number 3's penis.

  21                An interview was conducted with John Doe Number 3,

  22    and he admitted that he knew Mr. Crawford, and that Mr.

  23    Crawford had stated he knew Kayla Stevens and would put her in

  24    contact with him, and that's how Kayla Stevens became in

  25    contact with John Doe Number 3.        It was later found out that,

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 35 of 86 PageID #: 206
                                                                            35


   1    again, Kayla was actually -- was Mr. Crawford.

   2                Shortly after this, the conversations started between

   3    Kayla and John Doe Number 3.       John Doe Number 3 stated that Mr.

   4    Crawford knew that he was under the age of 18, and that John

   5    Doe Number 3 was able to identify the photos and the images

   6    that were found during the conversations as himself, and that

   7    they were the naked photos.

   8                Another conversation was found on the phone with John

   9    Doe Number 4.    The conversations were between John Doe Number 4

  10    and Kayla Stevens, again on the social media app, Kik.            During

  11    the conversations, Kayla requested naked pictures and videos of

  12    John Doe Number 4 -- Number 4's penis, and masturbating.

  13                An interview was then conducted with John Doe

  14    Number 4, and he admitted that he had conversations with Kayla

  15    Stevens, and that she had requested photos and videos of his

  16    penis and masturbating, and that John Doe Number 4 did send

  17    such images to Kayla.      John Doe Number 4 identified the images

  18    found on the phone as himself, and that they were the ones that

  19    had been sent to Kayla.      John Doe Number 4 stated that he sent

  20    the images because Kayla stated that she would meet and have

  21    sex with him if he sent images, but they never did -- never did

  22    meet.   Also, in this conversation, Kayla would tell him that if

  23    you don't send the pictures, we're not going to meet, and all

  24    this.   The subject, at that time, was the age of 15 when all

  25    this occurred.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 36 of 86 PageID #: 207
                                                                            36


   1                John Doe Number 4 was asked if he knew the defendant,

   2    and he stated that yes, he was a friend of his family, and the

   3    defendant did know he was under the age of 18.          Again, John Doe

   4    Number 4 stated he was 15 at the time of the conversations.

   5                Another conversation was found on the phone was with

   6    John Doe Number 5.     These conversations, again, were on the

   7    social media application of Kik.        The conversations were

   8    between John Doe Number 5 and Kayla Stevens.          The conversations

   9    appeared that John Doe Number 5 knew Kayla was the defendant,

  10    Mr. Crawford, as he made references during some of the

  11    conversations, hey, big guy, and things like that.           During the

  12    conversations, the defendant requested naked pictures of John

  13    Doe Number 5's penis.

  14                An interview was conducted with John Doe Number 5,

  15    and he stated that yes, he did have conversations with the

  16    defendant, and he knew the defendant was using the Kik screen

  17    name of Kayla Stevens.      He stated that Kayla had requested John

  18    Doe Number 5 to send naked pictures to him.          John Doe Number 5

  19    observed the images found on the cell phone, and identified the

  20    naked images as himself, and they were the ones the defendant

  21    had requested.     John Doe Number 5 stated that he knew the

  22    defendant, and that the defendant knew that he was under the

  23    age of 18, and that the encounters first started with the

  24    defendant when he was roughly around the age of 15.           The

  25    conversations found on the Kik application occurred between the

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 37 of 86 PageID #: 208
                                                                            37


   1    fall of 2017, and the late spring, early summer of 2018.

   2                   All victims stated that they knew the defendant

   3    socially, and that the defendant knew that they were under the

   4    age of 18 during the stated incidents.         All the incidents

   5    occurred over the social media applications of Snapchat and

   6    Kik, and these were done over the defendant's smartphone, and

   7    the Internet.

   8                   The defendant used different methods of obtaining

   9    these pictures from the victims.        Victims number 2, 3, and 4,

  10    the defendant would request naked pictures of minors, as a

  11    female -- acting as a female in exchange for sexual favors, and

  12    the real-world meetings, or naked pictures, which is a common

  13    method, and it's part of a common practice we know as grooming.

  14                   Victims Number 1 and 5, the defendant would use

  15    threats of telling others, or telling parents, and stuff, of

  16    what was going on, and things like that, that would get them in

  17    trouble, to be able to obtain the pictures from them.

  18    Q.     Okay.     So to be clear, the -- this defendant knew all five

  19    of the victims personally?

  20    A.     Yes, sir.

  21    Q.     He knew them in the real world because of sporting

  22    activities, and things like that?

  23    A.     Yes, sir.

  24    Q.     Okay.     So he actually knew what their actual ages were?

  25    A.     Yes, sir.

                      Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
             P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 38 of 86 PageID #: 209
                                                                            38


   1    Q.     And, in fact, not only were they under 18, but they were

   2    all under 16 at the time; is that correct?

   3    A.     Yes, sir.

   4    Q.     Okay.   And --

   5    A.     Well, I believe one started when he was there, and it went

   6    up to, maybe, the age of 17, but --

   7    Q.     Okay.

   8    A.     -- yes, in that timeframe.

   9    Q.     But the conduct did take place when the boys were

  10    respectively -- and I'm going by the John Doe numbers here, 14,

  11    15, 15, 15, and 15?

  12    A.     Yes, sir.

  13    Q.     Okay.   So, -- and with respect to John Doe Number 3, he

  14    also used the text function on his phone to request images from

  15    that particular victim; is that correct?

  16    A.     Number 3?    Yes, sir, I believe so.     Yes.

  17    Q.     Okay.   And as a part of the inducement, or grooming

  18    process, I should characterize it, the defendant would also

  19    send pictures of his own genitalia to the -- or masturbation

  20    videos to the victims, as a way of getting them to reciprocate;

  21    is that correct?

  22    A.     Correct.

  23    Q.     All right.    And as far as the persona of Kayla Stevens, is

  24    it also correct that if the victims did not comply and send him

  25    what he was asking for, that would have consequences for plans

                      Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
             P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 39 of 86 PageID #: 210
                                                                            39


   1    for meetings and for the progression of the relationship; is

   2    that right?

   3    A.      Yes.

   4    Q.      And was that a form of psychological manipulation?

   5    A.      Yes, sir.

   6    Q.      Okay.     And his -- what was his intention?    Once the

   7    victims made these penis pictures, meaning pictures of their

   8    erect penises, or took masturbation videos that they produced

   9    themselves, what was the defendant's intention of what was

  10    going to be done with those pictures and videos once they were

  11    made?

  12    A.      Once those were on there, he would state that if you send

  13    me some, I'll send you some; that we could meet up.           If you

  14    send me these pictures or these videos and stuff, then we can

  15    meet up, have a sexual encounter of, you know, different kinds.

  16    Things like that, for the subjects that knew him as Kayla

  17    Stevens.        But those never came to fruition.

  18    Q.      Okay.     And, but he clearly contemplated that they would be

  19    sent to him via and through the Internet, right?

  20    A.      Yes.

  21    Q.      And you can do that with Kik and Snapchat, right?

  22    A.      Correct.

  23    Q.      In fact, when you got the forensic -- when you

  24    forensically analyzed the phone, you were able to get chat

  25    transcripts that show where pictures are being attached, and

                      Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
             P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 40 of 86 PageID #: 211
                                                                            40


   1    videos are being attached, and how it fits into the

   2    conversation.       You know, you see language requesting something,

   3    and then language associated with something being sent, right?

   4    A.     Yes.

   5    Q.     So you can actually see the attachment?

   6    A.     Yeah.   Yeah.     They were -- they were numbered.     It would

   7    show attachment and this conversation, attachment number

   8    so-and-so.     And then you could go into the gallery section of

   9    the forensics and match up with that number, too.           That that

  10    was the photo that was in the conversation.          Then once we did

  11    that, then we verified those photos with each victim.            Were

  12    those the photos in the conversation, and were those photos of

  13    you?

  14    Q.     Okay.   So, in each respect, the facility of interstate

  15    commerce is the Internet, and the defendant's smartphone, --

  16    A.     Correct.

  17    Q.     -- and he's using his smartphone to access the Internet,

  18    correct?

  19    A.     Correct.

  20    Q.     All right.      And to be -- to be clear, there were

  21    techniques used for persuasion, inducement, enticement, and

  22    coercion with respect to these victims?

  23    A.     Yes, sir.

  24    Q.     And what is your understanding as to where the defendant

  25    was located while he was engaging in these chat conversations

                      Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
             P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 41 of 86 PageID #: 212
                                                                            41


   1    with the victims?

   2    A.     They were in the Northern District.

   3    Q.     Okay.

   4    A.     Of West Virginia.

   5    Q.     His residence, in particular, was where?

   6    A.     It was in Marion County.

   7    Q.     Okay.

   8    A.     I forget the exact address.

   9    Q.     So it's your understanding that he's using his phone at

  10    that address, primarily, while he's conversing with these kids?

  11    A.     There, and the victims were all in this area, too.

  12    Q.     Okay.     All right.     And, so, essentially, he was

  13    persuading, inducing, enticing, and coercing these individuals

  14    to create and produce these images and videos, which would

  15    constitute the offense of sexual exploitation of children, as

  16    prescribed by Title 18, United States Code, Section 2251(a),

  17    what we commonly refer to as production of child pornography?

  18    A.     Yes, sir.

  19                   MR. PERRI:     No further questions, Your Honor.

  20                   THE COURT:     Okay.     Thank you, Mr. Perri.

  21                   Mr. Delligatti, do you have any questions for this

  22    witness?

  23                   MR. DELLIGATTI:        No, Your Honor.

  24                   THE COURT:     And, Mr. Crawford, do you have any

  25    questions for this witness?

                      Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
             P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 42 of 86 PageID #: 213
                                                                            42


   1                 THE DEFENDANT:     No, sir.

   2                 THE COURT:     And, Mr. Crawford, is the evidence that

   3    the Government attorney just presented, through its witness,

   4    the witness's testimony, is that evidence substantially

   5    correct?

   6                 THE DEFENDANT:     Yes, sir.

   7                 THE COURT:     And, Mr. Crawford, did the testimony of

   8    the Government's witness accurately reflect your involvement in

   9    what occurred?

  10                 THE DEFENDANT:     Yes, sir.

  11                 THE COURT:     And, Mr. Crawford, would you explain to

  12    me what you did, in your own words, that makes you guilty of

  13    enticement of a minor, in violation of Title 18, U.S. Code,

  14    2422(b), as set forth in the Information.         If you'd just wait

  15    one second.

  16                 You may go ahead and have a seat, Lieutenant.

  17                 THE WITNESS:     Thank you, Your Honor.

  18                 THE COURT:     Okay.   I'm sorry to interrupt, Mr.

  19    Crawford.     You may go ahead and tell me, in your own words.

  20                 THE DEFENDANT:     I was sending and receiving pictures

  21    of minors.

  22                 THE COURT:     Did you -- and, as you know, it was

  23    detailed in the Government's testimony, you have the

  24    Information in front of you, this indicates that you sent -- in

  25    Count 1, you -- this is John Doe-1 -- why don't you look at the

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 43 of 86 PageID #: 214
                                                                            43


   1    Information with me.       But Count 1, John Doe-1, a 14-year-old

   2    boy, and this is about May of 2018.        So, first of all, did you

   3    know -- John Doe-1, did you know who that person was?

   4                THE DEFENDANT:     Yes, sir.

   5                THE COURT:     Did you know that, at the time, that he

   6    was 14 years old?

   7                THE DEFENDANT:     Yes, sir.

   8                THE COURT:     Okay.   And did -- you asked him to send,

   9    via the phone -- was it Snapchat?

  10                THE WITNESS:     Yes, on Number 1; yes, sir.

  11                THE COURT:     Okay.

  12                THE DEFENDANT:     Yes, sir.

  13                THE COURT:     But through these means, to send,

  14    basically, photographs of himself, as described by the officer

  15    in his testimony; did you ask him to do that?

  16                THE DEFENDANT:     Yes, sir.

  17                THE COURT:     Did you also exchange pictures of

  18    yourself, as described?

  19                THE DEFENDANT:     Yes, sir.

  20                THE COURT:     And is this the boy you knew?

  21                THE DEFENDANT:     Yes, sir.

  22                THE COURT:     And this one where -- did you tell him

  23    that if he didn't do so, that you would report him to somebody?

  24                THE DEFENDANT:     Yes, sir.

  25                THE COURT:     His parent, or something like that?

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 44 of 86 PageID #: 215
                                                                            44


   1                THE DEFENDANT:    Yes, sir.

   2                THE COURT:    Okay.   That happened in Marion County, in

   3    the Northern District of West Virginia?

   4                THE DEFENDANT:    Yes, sir.

   5                THE COURT:    I mean, these -- what you exchanged, and

   6    what the -- the -- the boys exchanged to you, that was -- they

   7    were sexually explicit photographs?

   8                THE DEFENDANT:    Yes, sir.

   9                THE COURT:    Now, in regard to Count 2, that indicates

  10    that this happened on or about November 17th, this John Doe-2,

  11    is that someone that you knew?

  12                THE DEFENDANT:    Yes, sir.

  13                THE COURT:    And did you know that he was 15 years

  14    old?

  15                THE DEFENDANT:    Yes, sir.

  16                THE COURT:    And in that exchange, it was a similar

  17    exchange; you would send naked photographs of yourself; the

  18    young man would -- the young boy would send them to you; is

  19    that correct?

  20                THE DEFENDANT:    Yes, sir.

  21                THE COURT:    What did you tell the boy if he didn't

  22    exchange these photographs would happen?

  23                THE DEFENDANT:    That I would get him in trouble.

  24                THE COURT:    Okay.   Count 3 -- and that happened in

  25    Marion County?

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 45 of 86 PageID #: 216
                                                                            45


   1                THE DEFENDANT:    Yes, sir.

   2                THE COURT:    In the Northern District?

   3                Count 3, November, or December 2017, on or about

   4    January 2018, identifies John Doe-3 as a 15-year-old boy.              Do

   5    you know who that boy is?

   6                THE DEFENDANT:    Yes, sir.

   7                THE COURT:    And did you know him to be 15 years old?

   8                THE DEFENDANT:    Yes, sir.

   9                THE COURT:    Did you, again, exchange sexually

  10    explicit photographs with him?

  11                THE DEFENDANT:    Yes, sir.

  12                THE COURT:    He would send photographs of himself to

  13    you; you would send them to him?

  14                THE DEFENDANT:    Yes, sir.

  15                THE COURT:    And I know the officer -- the lieutenant

  16    described this differently, in this one, did you threaten to

  17    tell parents, or is this one where you suggested you were --

  18    you would meet up with him and have sexual activity?

  19                THE DEFENDANT:    Meet up, or something.       Yes, sir.

  20                THE COURT:    So -- and this meeting was to engage in

  21    sexual activity?

  22                THE DEFENDANT:    Yes, sir.

  23                THE COURT:    Okay.   And you knew that's something,

  24    probably, the young boys would be interested in?

  25                THE DEFENDANT:    Yes, sir.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 46 of 86 PageID #: 217
                                                                            46


   1                THE COURT:    Now, Count 4 indicates that March 18th,

   2    I'm sorry, March 2018 to April 2018, Marion County, Northern

   3    District of West Virginia, identifies John Doe-4, a 15-year-old

   4    boy.   Did you know this boy?

   5                THE DEFENDANT:    Yes, sir.

   6                THE COURT:    Did you know him to be 15?

   7                THE DEFENDANT:    Yes, sir.

   8                THE COURT:    How -- how did you know these boys from

   9    baseball; were you a coach, or did --

  10                THE DEFENDANT:    No.

  11                THE COURT:    -- you just knew them from the

  12    neighborhood?

  13                THE DEFENDANT:    Just know people.      Just know a lot of

  14    people.

  15                THE COURT:    Okay.     And, so, with this boy, did you

  16    ask him to send you photographs?

  17                THE DEFENDANT:    Yes, sir.

  18                THE COURT:    Sexually explicit ones of himself?

  19                THE DEFENDANT:    Yes, sir.

  20                THE COURT:    And did you send photographs of yourself

  21    to him?

  22                THE DEFENDANT:    Yes, sir.

  23                THE COURT:    They were sexually explicit?

  24                THE DEFENDANT:    Yes, sir.

  25                THE COURT:    And in this one, was it told to him that

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 47 of 86 PageID #: 218
                                                                            47


   1    you would -- the two of you would meet up or, was this the one

   2    where you, perhaps, said you'd tell his parents?

   3                THE DEFENDANT:       Meet up.

   4                THE COURT:    Meet up.     Okay.    And meeting up, I mean

   5    you clearly understood that, and you knew that they understood

   6    that, for purposes of sexual activity?

   7                THE DEFENDANT:       Yes, sir.

   8                THE COURT:    Count 5.

   9                MR. PERRI:    Your Honor, can I interrupt for just one

  10    second --

  11                THE COURT:    Yes.

  12                MR. PERRI:    -- on Count 5.       I want to thank Mr.

  13    Delligatti for being attentive and conscientious, because he

  14    noticed something that had not caught my eye.           The date for

  15    Count 5 says December 2018.         It should be December 2017.      As

  16    the Court knows now, that would be consistent with the

  17    lieutenant's testimony --

  18                THE COURT:    Okay.

  19                MR. PERRI:    -- and with the other counts.       It should

  20    be 2017.

  21                THE COURT:    Okay.

  22                So, Mr. --

  23                Well, let me ask you, the lieutenant.         You have Count

  24    5, is that correct that the -- that the activity described in

  25    Count 5 took place in December 2017?

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 48 of 86 PageID #: 219
                                                                            48


   1                THE WITNESS:     Yes, Your Honor.

   2                THE COURT:     Okay.

   3                And are you moving that the Information be corrected

   4    to reflect that, Mr. Perri?

   5                MR. PERRI:     Yes, Your Honor.

   6                THE COURT:     Any objection, Mr. Delligatti?

   7                MR. DELLIGATTI:        No objection, Your Honor.

   8                THE COURT:     Okay.

   9                So, Mr. Crawford, we're looking at Count 5 now.          It

  10    indicates that this activity took place in December 2017,

  11    Marion County, Northern District.          It identifies John Doe-5 as

  12    a 15-year-old boy.       Did you know that boy to be 15 years old?

  13                THE DEFENDANT:     Yes, sir.

  14                THE COURT:     And did you ask him to send you sexually

  15    explicit photographs of himself?

  16                THE DEFENDANT:     Yes, sir.

  17                THE COURT:     And videos?

  18                THE DEFENDANT:     Yes, sir.

  19                THE COURT:     And did you send sexually explicit

  20    photographs of yourself and videos to him?

  21                THE DEFENDANT:     Yes, sir.

  22                THE COURT:     Did you also say that if he would do so,

  23    you all would meet up?

  24                THE DEFENDANT:     Yes, sir.

  25                THE COURT:     And is that -- was understood to engage

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 49 of 86 PageID #: 220
                                                                            49


   1    in sexual activity; is that correct?

   2                THE DEFENDANT:     Yes, sir.

   3                THE COURT:     Okay.   All of these events occurred in

   4    Marion County, Northern District of West Virginia; is that

   5    correct?

   6                THE DEFENDANT:     Yes, sir.

   7                THE COURT:     Now, is there anything else you wanted to

   8    add about that, Mr. Crawford?

   9                THE DEFENDANT:     No, sir.

  10                MR. PERRI:     Your Honor, will the Court make that

  11    correction?

  12                THE COURT:     I don't...

  13                MR. PERRI:     I am just wondering --

  14                THE COURT:     Do I have -- have -- the Information,

  15    have you filed it?       I assume it's been filed, hasn't it, the

  16    Information?

  17                THE CLERK:     (Inaudible.)

  18                THE COURT:     Okay.   I think -- unless the clerk tells

  19    me otherwise, I think you can make the motion on the record

  20    that Count 5 of the Indictment be corrected to reflect that it

  21    is in or about December 2017, not 2018.         So corrected to 2017.

  22    I think the clerk can note, in the minute entry, that you made

  23    that motion to correct.

  24                MR. PERRI:     Thank you, Your Honor.

  25                THE COURT:     Mr. Delligatti, there's no objection; is

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 50 of 86 PageID #: 221
                                                                            50


   1    that correct?

   2                MR. DELLIGATTI:       No objection; I believe it's proper.

   3                THE COURT:    Okay.     And the Court will -- the Court

   4    will grant the motion.

   5                That should be sufficient.

   6                THE CLERK:    (Inaudible.)

   7                THE COURT:    Okay.     I think we'll do it -- it's an

   8    oral motion on the record.         No objection; it's been granted.

   9                MR. PERRI:    Thank you, Your Honor.

  10                THE COURT:    And I think that should be satisfied.

  11                Okay.   Mr. Delligatti, are you satisfied if this case

  12    went to trial there would be no meritorious legal defense to

  13    the charges?

  14                MR. DELLIGATTI:       I am, Your Honor.

  15                THE COURT:    Are you satisfied Mr. Crawford's

  16    constitutional and other rights have been observed fully?

  17                MR. DELLIGATTI:       I am, Your Honor.

  18                THE DEFENDANT:    Yes.

  19                MR. DELLIGATTI:       Oh, he was --

  20                THE COURT:    Oh, no.     That's okay.    Yeah, I was --

  21                THE DEFENDANT:    I thought you said, "Mr. Crawford."

  22    Sorry.

  23                THE COURT:    Well, I -- you were listening well, but I

  24    was asking Mr. Delligatti --

  25                THE DEFENDANT:    Okay.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 51 of 86 PageID #: 222
                                                                            51


   1                THE COURT:    -- if, in his opinion, that he felt that

   2    your -- your rights --

   3                THE DEFENDANT:    I apologize.

   4                THE COURT:    -- had -- oh, no.     You -- it's good to

   5    speak up.

   6                So, Mr. Delligatti, are you satisfied that Mr.

   7    Crawford's constitutional and other rights have been observed

   8    fully?

   9                THE DEFENDANT:    Yes, Your Honor.

  10                THE COURT:    And, Mr. Delligatti, do you concur in Mr.

  11    Crawford's now-stated intention to enter a plea of guilty?

  12                MR. DELLIGATTI:     I do, Your Honor.

  13                THE COURT:    Mr. Crawford, I find that there is a

  14    sufficient factual basis for your plea of guilty.

  15                Now, Mr. Crawford, do you understand that you are

  16    pleading guilty to a felony offense, and that if your plea is

  17    accepted, you will be adjudged guilty of that felony offense --

  18    of that felony offense?

  19                THE DEFENDANT:    Yes, sir.

  20                THE COURT:    And, in this case, you are pleading

  21    guilty to five separate felony offenses; do you understand

  22    that?

  23                THE DEFENDANT:    Yes, sir.

  24                THE COURT:    Now, do you understand that such judgment

  25    may deprive you of valuable civil rights, such as your right to

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 52 of 86 PageID #: 223
                                                                            52


   1    vote; your right to hold public office; your right to serve on

   2    a jury; and your right to possess a firearm or a gun of any

   3    kind?

   4                THE DEFENDANT:    Yes, sir.

   5                THE COURT:    Now, I want to go over the statutory

   6    penalties with you -- that you'll face, Mr. Crawford.            Do you

   7    understand that for each offense, that you expose yourself to a

   8    maximum penalty of imprisonment of not less than 10 years?

   9    Again, that's referred to as a mandatory minimum; that you

  10    would spend at least 10 years incarcerated, and could be up to

  11    life.   Do you understand that?

  12                THE DEFENDANT:    Yes, sir.

  13                THE COURT:    A fine up to $250,000, and a term of

  14    supervised release of 5 years, or a lifetime; do you understand

  15    that?

  16                THE DEFENDANT:    Yes, sir.

  17                THE COURT:    Do you understand, also, that part of the

  18    sentence that can and would be imposed by the Court is -- this

  19    is considered a sex offender offense, so you would be required

  20    to register as a sex offender?       The Court could require that

  21    that be no less than five years, up to a lifetime of

  22    registration; do you understand that?

  23                THE DEFENDANT:    Yes, sir.

  24                THE COURT:    I think I asked you this, but the

  25    mandatory minimum of this instance for Counts 1 through 5 is

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 53 of 86 PageID #: 224
                                                                            53


   1    not less than 10 years; do you understand that?

   2                THE DEFENDANT:    Yes, sir.

   3                THE COURT:    Now, do you also understand that

   4    supervised release means that after you are released from

   5    incarceration that you will be supervised by the probation

   6    office, under conditions that will be set by the Court?

   7                THE DEFENDANT:    Yes, sir.

   8                THE COURT:    There's also separate supervision for

   9    someone who's on -- who's required to register as a sex

  10    offender by the state also.

  11                Now, do you understand that if you violate the terms

  12    of supervised release, the Court can revoke the term of

  13    supervised release and order you to serve a term in prison?             Do

  14    you understand that?

  15                THE DEFENDANT:    Yes, sir.

  16                THE COURT:    Do you understand if you also violate the

  17    requirements of registration for sex offender, such as where

  18    you live, where you work, your phone number, what electronic

  19    devices you have, that if you violate any of that, those could

  20    be felonies, and you could be charged?         Do you --

  21                THE DEFENDANT:    Yes.

  22                THE COURT:    -- understand that?

  23                THE DEFENDANT:    Yes, sir.

  24                THE COURT:    Now, do you understand you'll be required

  25    to pay a special assessment of $100 for having been convicted

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 54 of 86 PageID #: 225
                                                                            54


   1    of a felony offense?

   2                THE DEFENDANT:    Yes.

   3                THE COURT:    Because there are five counts, that would

   4    be a total of $500; do you understand that?

   5                THE DEFENDANT:    Yes, sir.

   6                THE COURT:    Now, Mr. Crawford, do you understand that

   7    you've agreed, as part of your plea, to pay this assessment

   8    within 40 days of entry of your plea?         Do you understand that?

   9                THE DEFENDANT:    Yes, sir.

  10                THE COURT:    Now, Mr. Crawford, as part of your fine,

  11    you could be required to pay the cost of incarceration, and/or

  12    the cost of supervision on release; do you understand that?

  13                THE DEFENDANT:    Yes, sir.

  14                THE COURT:    Mr. Crawford, it now costs $2,552 per

  15    month for prison; $326 per month for supervised release; $2,417

  16    per month for a residential reentry center; do you understand

  17    that?

  18                THE DEFENDANT:    Yes, sir.

  19                THE COURT:    Now, do you understand that upon release

  20    from imprisonment, we discussed that you will be required to

  21    register as a sex offender and keep that registration current?

  22    Do you understand that?

  23                THE DEFENDANT:    Yes, sir.

  24                THE COURT:    Do you understand that the forfeiture of

  25    certain assets is part of the sentence that may be imposed in

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 55 of 86 PageID #: 226
                                                                            55


   1    this case?

   2                 THE DEFENDANT:   Yes, sir.

   3                 THE COURT:   What forfeiture means is that the

   4    Government had taken certain things from you; they intend to

   5    keep it.     And in this agreement, they have taken from you an

   6    iPhone, Model 10, and the Government will not return it to you

   7    and they'll keep it as your own property; do you understand

   8    that?

   9                 THE DEFENDANT:   Yes, sir.

  10                 THE COURT:   Or their property.     Do you understand

  11    that if you were not a citizen of the United States, that by

  12    pleading guilty to a felony charge, you may be subject to

  13    deportation at the conclusion of any sentence; that you may be

  14    denied future entry into the United States; that you may be

  15    denied citizenship if you ever applied for it?          Do you

  16    understand that?

  17                 THE DEFENDANT:   Yes, sir.

  18                 THE COURT:   Now, Mr. Crawford, this is in your plea

  19    agreement, but do understand that the U.S. Sentencing

  20    Guidelines play an important role in determining a sentence in

  21    your case?

  22                 THE DEFENDANT:   Yes, sir.

  23                 THE COURT:   And have you and Mr. Delligatti discussed

  24    the application of the Guidelines?

  25                 THE DEFENDANT:   Yes, we have.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 56 of 86 PageID #: 227
                                                                            56


   1                THE COURT:    Now, I want to show you, and I know Mr.

   2    Delligatti has the book in front of you, and he will show you

   3    in the back, the cover on the inside, it has what's called a

   4    Sentencing Table; do see that?

   5                THE DEFENDANT:    Yes, sir.

   6                THE COURT:    The top left-hand corner has the Offense

   7    Level I is the lowest, and they go up.         The higher the offense

   8    level, Mr. Crawford, the greater number of months you're

   9    exposed to in sentencing; do you understand that?

  10                THE DEFENDANT:    Yes, sir.

  11                THE COURT:    There's also a place for criminal

  12    history.    And, so, if you look at that, it will say, "Criminal

  13    History Category" on the top, left to right.          It's I through V.

  14    I is the lowest; V is the highest.        The higher your criminal

  15    history, the greater number of months you're exposed to in

  16    sentencing; --

  17                THE DEFENDANT:    Yes.

  18                THE COURT:    -- do you understand that?

  19                THE DEFENDANT:    Yes, sir.

  20                THE COURT:    Now, what will happen, Mr. Crawford --

  21    and I want to share a few more things with you about how this

  22    works -- is that the Court will not be able to determine the

  23    applicable advisory guideline sentence for your case until

  24    after it receives the presentence investigation report, and you

  25    and the Government have had the opportunity to review it, and

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 57 of 86 PageID #: 228
                                                                            57


   1    to challenge the facts determined by the probation officer, and

   2    the application of the guidelines recommended by the probation

   3    officer; do you understand that?

   4                THE DEFENDANT:    Yes, sir.

   5                THE COURT:    So they'll come back in the report and

   6    say that we believe the -- or based upon the offenses and a

   7    number of factors, that your offense level is offense level,

   8    say, 33.    So if you go look at level 33, if you go to the right

   9    of it, you'll see where that says 135 to 168.          Do you

  10    understand that's the number of months of incarceration?            Do

  11    you understand that?

  12                THE DEFENDANT:    Yes, sir.

  13                THE COURT:    You also understand, though, that the

  14    Court is bound -- unless there's some exception, the Court is

  15    bound by the statute enacted by Congress, which, then created a

  16    mandatory minimum of 10 years; do you understand that?

  17                THE DEFENDANT:    Yes, sir.

  18                THE COURT:    Now, do you understand that the sentence

  19    imposed by the Court may be different from any estimate Mr.

  20    Delligatti may have given to you, or what you thought it would

  21    be?

  22                THE DEFENDANT:    Yes, sir.

  23                THE COURT:    And do you also understand the Court must

  24    calculate the applicable advisory sentence guidelines, consider

  25    that range, and consider possible departures under the

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 58 of 86 PageID #: 229
                                                                            58


   1    sentencing guidelines, and other factors?

   2                THE DEFENDANT:    Yes, sir.

   3                THE COURT:    Do you understand the Court is not bound

   4    by the advisory guideline range, and it does have the authority

   5    to impose a sentence that is more severe or less severe than

   6    the sentence called for by the Guidelines?

   7                THE DEFENDANT:    Yes, sir.

   8                THE COURT:    And do you understand that parole has

   9    been abolished in the federal system, and you will not be

  10    released on parole if you are sentenced to prison?           Do you

  11    understand that?

  12                THE DEFENDANT:    Yes, sir.

  13                THE COURT:    Parole is a state court concept, Mr.

  14    Crawford.    So sometimes you'll hear in state court someone is

  15    sentenced to one to five years.        If they serve one year, they

  16    then become eligible for parole, or, sometimes on parole, if

  17    you serve half your sentence, you're eligible for parole, which

  18    means you're released from prison, but supervised under parole.

  19    In the federal system, there is no parole.          If the Court

  20    sentences you to 15 years, you serve 15 years; you don't get

  21    out after 7; do you --

  22                THE DEFENDANT:    Yes.

  23                THE COURT:    -- understand that?     And the only way

  24    that time served can be reduced is for goodtime credit, and

  25    goodtime credit is controlled by the warden and the staff in

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 59 of 86 PageID #: 230
                                                                            59


   1    the prison; do you understand that?

   2                THE DEFENDANT:    Yes, sir.

   3                THE COURT:    The Court has no say on it whatsoever.

   4                Now, do you understand that even if you do not like

   5    the sentence imposed by the Court, you will still be bound by

   6    your plea, and you will have no right to withdraw it?

   7                THE DEFENDANT:    Yes, sir.

   8                THE COURT:    Do you also understand you have a right

   9    to testify at your sentencing hearing, if you so desire?

  10                THE DEFENDANT:    Yes, sir.

  11                THE COURT:    Now, Mr. Crawford, do you understand that

  12    in your plea agreement, you've agreed to give up your right to

  13    appeal your sentence, under many circumstances?

  14                THE DEFENDANT:    Yes, sir.

  15                THE COURT:    Now, Mr. Crawford, everyone found guilty

  16    of a crime in federal court in this District has a right to

  17    appeal the conviction and sentence to the Fourth Circuit Court

  18    of Appeals in Richmond, Virginia.         A three-judge panel will

  19    then review the conviction and the sentence to see if it was

  20    done correctly.     So do you understand that right of appeal?

  21                THE DEFENDANT:    Yes, sir.

  22                THE COURT:    Do you also understand, now, under the

  23    terms of Paragraph 10 of your plea agreement, that you are

  24    giving up, or waiving, your right to appeal whatever sentence

  25    is imposed for any reason?       You also waive your right to appeal

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 60 of 86 PageID #: 231
                                                                            60


   1    the conviction on any ground whatsoever, and on any other

   2    statute or constitutional provision.        Do you understand that?

   3                THE DEFENDANT:    Yes.

   4                THE COURT:    So do you understand that you would only

   5    have the right to appeal your guilty plea if you believe it was

   6    unlawful or involuntary, or there was some other fundamental

   7    defect in the proceedings?       Do you understand that?

   8                THE DEFENDANT:    Yes, sir.

   9                THE COURT:    Now, as you sit here now, Mr. Crawford,

  10    do you consider your plea -- guilty plea to be lawful?

  11                THE DEFENDANT:    Yes.

  12                THE COURT:    Do you consider it to be voluntary?

  13                THE DEFENDANT:    Yes, sir.

  14                THE COURT:    Do you know of any fundamental defects in

  15    these proceedings, so far?

  16                THE DEFENDANT:    No, sir.

  17                THE COURT:    Now, do you also understand everyone has

  18    the right to challenge the conviction, or the sentence, or the

  19    manner in which it was determined in a post-conviction

  20    proceeding, sometimes called a habeas corpus petition or

  21    collateral attack, under Title 28, U.S. Code, 2255?           Do

  22    understand that?

  23                THE DEFENDANT:    Yes.

  24                THE COURT:    Do you understand that under the terms of

  25    Paragraph 10 of your plea agreement, that you have waived your

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 61 of 86 PageID #: 232
                                                                            61


   1    right, or given up your right, to challenge the conviction,

   2    which is within the maximum provided in the statute, or the

   3    sentence, or the manner in which it was determined in any

   4    post-conviction proceeding, including a habeas corpus petition,

   5    or a collateral attack?      And those are simply other legal means

   6    you're given to challenge your sentence, or the conviction; do

   7    you understand that?

   8                THE DEFENDANT:    Yes, sir.

   9                THE COURT:    Now, do you understand, then, that your

  10    only legal remedies on appeal or collateral attack are for

  11    claims of ineffective assistance of counsel, which has to do

  12    with the conduct of your own lawyer?

  13                THE DEFENDANT:    Yes.

  14                THE COURT:    Or prosecutorial misconduct, which would

  15    have to do with the conduct of the U.S. Attorney's Office; do

  16    you understand that?

  17                THE DEFENDANT:    Yes.

  18                THE COURT:    As you sit here today, Mr. Crawford, do

  19    you know of any evidence that would suggest, in any way, that

  20    Mr. Delligatti has been ineffective in representing you?

  21                THE DEFENDANT:    No, sir.

  22                THE COURT:    And, Mr. Crawford, as you sit here today,

  23    do you know of any evidence that would suggest in any way that

  24    Mr. Perri, or anyone else in the U.S. Attorney's Office, do you

  25    know of any evidence to suggest that they have been guilty of

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 62 of 86 PageID #: 233
                                                                            62


   1    prosecutorial misconduct?

   2                THE DEFENDANT:    No.   No, sir.

   3                THE COURT:    Now, have you discussed the waiver of

   4    these important appellate rights with your lawyer?

   5                THE DEFENDANT:    Yes, sir.

   6                THE COURT:    Having done so, do you still wish to

   7    waive those rights?

   8                THE DEFENDANT:    Yes, sir.

   9                THE COURT:    Mr. Delligatti, do you believe Mr.

  10    Crawford fully understands the importance of the rights he's

  11    waiving?

  12                MR. DELLIGATTI:     Yes, I do, Your Honor.

  13                THE COURT:    Now, Mr. Crawford, do you understand,

  14    with few exceptions, any notice of appeal must be filed within

  15    14 days of judgment being entered in your case?

  16                THE DEFENDANT:    Yes, sir.

  17                THE COURT:    Mr. Crawford, I find that you understand

  18    the nature of the charge, consequences of a guilty plea, and

  19    the important appellate rights that you're waiving.

  20                Now, Mr. Crawford, I want to go over some

  21    constitutional rights with you.        Do understand that you do have

  22    the right to continue to plead not guilty to the charge?

  23                THE DEFENDANT:    Yes, sir.

  24                THE COURT:    Do you understand that by pleading

  25    guilty, you give up your right to a speedy and public trial by

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 63 of 86 PageID #: 234
                                                                            63


   1    jury?

   2                THE DEFENDANT:    Yes, sir.

   3                THE COURT:    Do you understand that by pleading

   4    guilty, you give up your right to force the Government to come

   5    forward with witnesses and evidence against you?           Do you

   6    understand that?

   7                THE DEFENDANT:    Yes, sir.

   8                THE COURT:    Do you understand that you would have

   9    been presumed innocent until the Government presented enough

  10    evidence to convince a judge and the jury of your guilt beyond

  11    a reasonable doubt?      Do you understand that?

  12                THE DEFENDANT:    Yes.

  13                THE COURT:    Do you understand that when you admit

  14    your guilt, such as you've done here today, that you relieve

  15    the Government of the burden of proving your guilt?

  16                THE DEFENDANT:    Yes, sir.

  17                THE COURT:    Now, do you understand that you have the

  18    right to the assistance of counsel at trial?          Do you understand

  19    that?

  20                THE DEFENDANT:    Yes, sir.

  21                THE COURT:    Do you understand that if you could not

  22    afford an attorney, that the Court would appoint an attorney to

  23    represent you, and has appointed to -- attorney to represent

  24    you?    Do you understand that?

  25                THE DEFENDANT:    Yes, sir.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 64 of 86 PageID #: 235
                                                                            64


   1                 THE COURT:   Do you also understand that by pleading

   2    guilty, you give up that right?

   3                 THE DEFENDANT:    Yes, sir.

   4                 THE COURT:   Do you understand that -- I think I might

   5    have missed a question.       So do you understand that you and your

   6    attorney who represents you, Mr. Delligatti, would have the

   7    right to confront and cross-examine your accusers and witnesses

   8    who are called by the Government, to test the truth of what

   9    they said?

  10                 THE DEFENDANT:    Yes.

  11                 THE COURT:   So, do you understand when you plead

  12    guilty, you give up the right to do that?

  13                 THE DEFENDANT:    Yes, sir.

  14                 THE COURT:   Do you understand that had you desired to

  15    go to trial and call witnesses, that you would have been

  16    entitled to the services of the U.S. Marshal to bring witnesses

  17    to court under proceeding?

  18                 THE DEFENDANT:    Yes, sir.

  19                 THE COURT:   Do you understand that?

  20                 THE DEFENDANT:    Yes, sir.

  21                 THE COURT:   Do you understand that by pleading

  22    guilty, you give up the right to call witnesses, except at your

  23    sentencing?

  24                 THE DEFENDANT:    Yes, sir.

  25                 THE COURT:   Do you understand that you would have had

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 65 of 86 PageID #: 236
                                                                            65


   1    the right to move to suppress, or keep away from the jury’s

   2    hearing and consideration, any evidence, of any nature, that

   3    had been illegally or unlawfully obtained?

   4                THE DEFENDANT:    Yes, sir.

   5                THE COURT:    Now, do you understand that had you

   6    desired to go to trial, that you would have had the right to

   7    testify at trial?

   8                THE DEFENDANT:    Yes, sir.

   9                THE COURT:    However, do you understand that you

  10    cannot be compelled or forced to testify?         Do you understand

  11    that?

  12                THE DEFENDANT:    Yes, sir.

  13                THE COURT:    Do you understand that you have a

  14    constitutional right to go to trial and remain silent?            Do you

  15    understand that?

  16                THE DEFENDANT:    Yes, sir.

  17                THE COURT:    That means not to take the witness stand,

  18    not to call any witnesses, or not to present any evidence

  19    whatsoever on your own behalf; do you understand that?

  20                THE DEFENDANT:    Yes, sir.

  21                THE COURT:    And do you understand that the Court

  22    would have instructed and told the jury that they could not

  23    convict you because of the exercise of your constitutional

  24    right to remain silent?

  25                THE DEFENDANT:    Yes, sir.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 66 of 86 PageID #: 237
                                                                            66


   1                THE COURT:    But only based upon an offer of proof of

   2    your guilt from the Government; do you understand that?

   3                THE DEFENDANT:    Yes, sir.

   4                THE COURT:    Do you understand that you give up the

   5    right to a unanimous verdict from a jury when you plead guilty?

   6                THE DEFENDANT:    Yes, sir.

   7                THE COURT:    Now, Mr. Delligatti, do you believe that

   8    Mr. Crawford understands the consequences of his guilty plea,

   9    and the significant constitutional rights he gives up by doing

  10    so?

  11                MR. DELLIGATTI:     Yes, Your Honor.

  12                THE COURT:    Mr. Crawford, I find you understand the

  13    constitutional and other rights that you are giving up by

  14    pleading guilty.

  15                Now, knowing all of these things, Mr. Crawford, do

  16    you still wish to plead guilty at this time?

  17                THE DEFENDANT:    Yes, sir.

  18                THE COURT:    Now, has any person forced you, Mr.

  19    Crawford, threatened you, coerced you, intimidated you, or

  20    talked you into entering a guilty plea against your will?

  21                THE DEFENDANT:    No, sir.

  22                THE COURT:    Are you acting voluntarily, and of your

  23    own free will, in entering this guilty plea?

  24                THE DEFENDANT:    Yes, sir.

  25                THE COURT:    Are you pleading guilty because you are

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 67 of 86 PageID #: 238
                                                                            67


   1    guilty of the crime charged in Counts 1 through 5 of the

   2    Information, that being enticement of a minor?

   3                THE DEFENDANT:    Yes, sir.

   4                THE COURT:    Mr. Crawford, has anyone promised you or

   5    told you something that is different from what I've told you

   6    today to get you to plead guilty?

   7                THE DEFENDANT:    No, sir.

   8                THE COURT:    And have any promises been made to you,

   9    other than the promises in the written plea agreement?

  10                THE DEFENDANT:    No, sir.

  11                THE COURT:    Are you pleading to protect anyone?

  12                THE DEFENDANT:    No, sir.

  13                THE COURT:    Has anyone promised or predicted the

  14    exact sentence which will be imposed on you in this matter?

  15                THE DEFENDANT:    No, sir.

  16                THE COURT:    Do you understand that, at this time, no

  17    one could know the exact sentence which will be imposed?

  18                THE DEFENDANT:    Yes, sir.

  19                THE COURT:    Are you able -- now, have you been able

  20    to fully understand what is going on in these proceedings

  21    today?

  22                THE DEFENDANT:    Yes, sir.

  23                THE COURT:    If you had any questions, Mr. Crawford,

  24    did you feel comfortable to ask those questions?

  25                THE DEFENDANT:    Yes, sir.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 68 of 86 PageID #: 239
                                                                            68


   1                 THE COURT:   Mr. Crawford, I find, then, that your

   2    guilty plea is voluntary.

   3                 Now, at this time Mr. Crawford, do you have any

   4    questions or second thoughts about entering a plea of guilty?

   5                 THE DEFENDANT:   No, sir, I do not.

   6                 THE COURT:   If you would stand.     Now, Mr. Crawford,

   7    how do you plead to Counts 1, 2, 3, 4, and 5 of the

   8    Information, all with which charge you with enticement of a

   9    minor; do you plead guilty or not guilty?

  10                 THE DEFENDANT:   Guilty.

  11                 THE COURT:   Thank you, Mr. Crawford.      You may be

  12    seated.

  13                 In the United States of America versus Quionte

  14    Crawford, I find that Mr. Crawford is fully competent and

  15    capable of entering into an informed plea; that there's a

  16    sufficient factual basis for the plea of -- pleas of guilty;

  17    that he understands the nature of the charge and the

  18    consequences of a guilty plea to these charges; and that he

  19    understands the constitutional and other legal rights that he's

  20    giving up because of this plea; and that his guilty plea is

  21    voluntary.     And while I defer accepting the terms of the plea

  22    agreement and adjudging Mr. Crawford guilty to the sentencing

  23    Court, Judge Kleeh, I do accept his plea of guilty to Counts 1

  24    through 5 of the Information.

  25                 Now, Mr. Crawford, the sentencing court must consider

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 69 of 86 PageID #: 240
                                                                            69


   1    the following factors when determining the sentence that you

   2    will receive:     One, the nature and circumstances of the

   3    offense; two, your history and characteristics; three, the

   4    necessity of punishing you, deterring you, protecting the

   5    public from you, or providing you with training, medical care,

   6    or other treatment; four, the kinds of sentences and the

   7    sentencing range established by the sentencing guidelines;

   8    five, the need to give defendants with similar criminal records

   9    similar sentences; and, six, the need to provide restitution to

  10    any victims of the offense.       So do you understand those factors

  11    the Court will consider?

  12                 THE DEFENDANT:    Yes.   Yes, sir.

  13                 Mr. Crawford, in order to help the Court consider

  14    these factors, the probation office is required to conduct a

  15    presentence investigation of you, and submit a report to the

  16    sentencing court.     Now, the information in this report might

  17    have an impact on the sentence that you ultimately receive.

  18    Therefore, you may want to discuss with your lawyer what

  19    options are best for you in this process.

  20                 Have you all talked about when you will meet with

  21    probation, Mr. Delligatti?

  22                 MR. DELLIGATTI:    Yes, Your Honor.      I've had e-mails

  23    going back and forth with Ms. Scolapio.           I believe that the

  24    last e-mail, we're going to probably schedule in a couple weeks

  25    because --

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 70 of 86 PageID #: 241
                                                                            70


   1                 THE COURT:   Okay.

   2                 MR. DELLIGATTI:      -- she's going to want to address

   3    conditions of release, location monitoring services today.

   4                 THE COURT:   Okay.

   5                 MR. DELLIGATTI:      But I haven't been able to call her

   6    today because I've been in court for --

   7                 THE COURT:   I understand.     Okay.

   8                 Well, I'll talk to you about that in a minute, Mr.

   9    Crawford.     Now, Mr. Crawford, you must not commit any crimes

  10    between now and sentencing, because there are additional

  11    punishments that may be imposed for committing additional

  12    crimes.     And do you understand that if there's any attempt to

  13    make conduct similar to what you've done in the Information,

  14    it's another crime, and it will be sep- -- punished separately?

  15    You understand that?

  16                 THE DEFENDANT:    Yes, sir.

  17                 THE COURT:   Now, pursuant to 6A1 of the United States

  18    Sentencing Guidelines, I order the probation office to conduct

  19    a presentence investigation of Mr. Crawford; prepare a draft

  20    presentence investigation report, and disclose its contents to

  21    the Government and to Mr. Crawford.         Further direct the

  22    probation officer and all parties comply with the Federal Rules

  23    of Criminal Procedure 32, U.S. Sentencing Guidelines 6A1.2,

  24    regarding deadlines for disclosure, objection, and departure of

  25    sentencing statement requirements.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 71 of 86 PageID #: 242
                                                                            71


   1                Now, the sentencing court will set this matter for

   2    sentencing, Mr. Crawford.       And when it does so, it will notify

   3    your attorney, Mr. Delligatti, as well as the Government.             And

   4    he'll notify you when that's to take place.          It will be in this

   5    building on the second floor of the courthouse.

   6                THE DEFENDANT:    Okay.    Thank you.

   7                THE COURT:    Now, Mr. Delligatti, Mr. Perri, if you do

   8    anticipate a lengthy sentencing hearing, please notify the

   9    Court so that an adequate amount of time can be scheduled for

  10    it.

  11                Now, what's -- what will happen, Mr. Crawford, is

  12    that -- Mr. Delligatti, has kind of touched on this, but the

  13    probation office is going to start the process of a presentence

  14    investigation.     That includes talking to you, taking certain

  15    background information.      It also includes talking to the

  16    Government, and the evidence that they have, what happened.

  17    And the plea agreement permits the Government to disclose all

  18    that information.

  19                THE DEFENDANT:    Yes, sir.

  20                THE COURT:    They will also look at your history,

  21    certain situations.      When they do all that, they'll submit a

  22    presentence investigation report.         You'll get it, go it over

  23    with your attorney; the Government will get it.          You have a

  24    time period -- and the lawyers know what this -- to object to

  25    that report if you think its wrong, or if you think something

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 72 of 86 PageID #: 243
                                                                            72


   1    should be added or corrected.       You have to do that within a

   2    time period.    The Government has a right to do so, too.          It

   3    doesn't mean the Court is going to agree with what you have to

   4    say, or the Government has to say.        The Court will always make

   5    its own decision, but if you want them to take something into

   6    consideration, you need to bring it to their attention, and

   7    your lawyer will know how to do that.

   8                Now, I understand the Government has not made a

   9    motion to detain; is that correct Mr. Perri?

  10                MR. PERRI:    That's correct, Your Honor.       The

  11    defendant has been cooperative, and we have not been made aware

  12    of any concerns or problems with him --

  13                THE COURT:    Okay.

  14                MR. PERRI:    -- during the -- during the period of

  15    time that he -- since these matters came to light, and during

  16    the period of time that we were negotiating the Information and

  17    the plea.    So we're not moving for detention, and we anticipate

  18    that he will continue to be on good behavior.          If, for whatever

  19    reason, that changes -- and that I'm sure Mr. Delligatti will

  20    not be surprised to hear me say this -- if we become aware of

  21    any problems, we will immediately bring the matter of detention

  22    back before the Court.

  23                THE COURT:    Okay.   Thank you.

  24                Well, now, Mr. Crawford, in federal court, when we

  25    release someone on bond, you do not have to get a bail

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 73 of 86 PageID #: 244
                                                                            73


   1    bondsman; you don't have to pay money; you don't have to put up

   2    property.     We'll release you that -- on bond.       And what bond

   3    is, is an order of this Court setting conditions of release.

   4    So I'm going to release you subject to the following

   5    conditions.     Now, I'm going to go over these with you.         It may

   6    seem like a lot.     You're welcome to ask questions when I'm

   7    done, but I will tell you that you will -- you'll be required

   8    to sign them.     You will be -- I'll also sign them.        You'll then

   9    meet with probation after this hearing today.          They will go

  10    over it with you, and you will need to sign it.

  11                 So -- but what I want to say and emphasize is that

  12    what Mr. Perri said, if you violate any condition of these

  13    release -- this release I go over with you, your bond can be

  14    revoked, and then you would remain incarcerated pending

  15    sentencing; do you understand that?

  16                 THE DEFENDANT:   Yes, sir.

  17                 THE COURT:   So, Mr. Crawford, you must not violate

  18    any federal, state, or local law while on release.           You must

  19    cooperate in the collection of a DNA sample, if it is

  20    authorized.     You must advise your probation officer -- and

  21    you're going to meet that person today -- in writing in advance

  22    before you change your -- any change of residence, or telephone

  23    number.     You cannot move or change your number without the

  24    approval in advance of probation; do you understand that?

  25                 THE DEFENDANT:   Yes, sir.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 74 of 86 PageID #: 245
                                                                            74


   1                THE COURT:    If they go to your home that you've given

   2    to them, and they say, he moved two weeks ago, your bond will

   3    be revoked, and they'll find you, arrest you, and you will be

   4    incarcerated; do you understand?

   5                THE DEFENDANT:    Yes, sir.

   6                THE COURT:    You -- really I have on there -- there'll

   7    really be no further hearings for you, as long as you're

   8    compliant, other than your sentencing hearing.

   9                THE DEFENDANT:    Yes, sir.

  10                THE COURT:    And Mr. Delligatti will let you know when

  11    that is.

  12                You are to report to the probation office today, and

  13    I put by 4:00 o'clock on June 20th, that's Thursday.           Mr.

  14    Delligatti will -- Mr. Delligatti will tell you where that is.

  15    This is 500 West Pike Street, Mr. Crawford.          Probation is

  16    located at 320 West Pike Street.

  17                THE DEFENDANT:    Okay.

  18                THE COURT:    So it's a block and a half up the road.

  19    Derek Hotsinpiller Building.         They'll direct you to where it

  20    is, but it's an easy walk from here, but you need to report

  21    there today --

  22                THE DEFENDANT:    Yes.

  23                THE COURT:    -- after we're done.      And if you don't

  24    report, you've already violated your bond; you'll be arrested

  25    as soon as they can find you.         You understand?

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 75 of 86 PageID #: 246
                                                                            75


   1                THE DEFENDANT:    Yes, sir.

   2                THE COURT:    Now, again, the Government has indicated

   3    that since they brought this to your attention, and your

   4    attorney, you've been compliant; you haven't violated any law,

   5    that they're aware of, and that's why they're not asking that

   6    you be detained.     Are you working, --

   7                THE DEFENDANT:    No, I --

   8                THE COURT:    -- Mr. Crawford?

   9                THE DEFENDANT:    -- got laid off from the oil field.

  10    I was on unemployment for a little bit.

  11                THE COURT:    Okay.

  12                THE DEFENDANT:    I'm in the process of -- soon

  13    unemployment will be ending.       I will be looking for new --

  14                THE COURT:    Okay.   Well, I'm just going to order that

  15    you continue, or actively seek employment.          That you are

  16    restricted to the following, in terms of where you live.

  17                THE DEFENDANT:    I've lived there for almost two

  18    years.

  19                THE COURT:    Okay.   Lived in Fairmont?

  20                THE DEFENDANT:    Well, I've lived in Fairmont for a

  21    long time, but where I'm living at now, I've been there two

  22    years.

  23                THE COURT:    In Fairmont?

  24                THE DEFENDANT:    Yeah.

  25                THE COURT:    Okay.   Your residence, the travel, is

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 76 of 86 PageID #: 247
                                                                            76


   1    going to be restricted to the Northern District of West

   2    Virginia.     What that means is the Northern District is the top

   3    half of the state.       It certainly includes Marion County, the

   4    counties surrounding it.       You cannot go into the Southern

   5    District of West Virginia.       They'll show you a map where it is.

   6    Charleston is the Southern District.

   7                THE DEFENDANT:     Okay.

   8                THE COURT:     Huntington, Beckley.

   9                THE DEFENDANT:     I don't go to them places, anyway.

  10                THE COURT:     Yeah, but they'll show you where it is.

  11    Cannot leave the state, at all.

  12                THE DEFENDANT:     Okay.

  13                THE COURT:     If you leave the district or the state,

  14    your bond will be revoked.

  15                You're to avoid contact, directly or indirectly, with

  16    any victims, witness in this investigation, or prosecution,

  17    including anyone named in the Indictment.         There is a reason

  18    why the boys named in the Indictment are -- are -- their names

  19    are not listed.     They're juveniles; out of respect for their

  20    privacy, to minimize their embarrassment.         In addition, but

  21    it's clear from the testimony, and your testimony, that you

  22    know who these boys are.       You can have no contact with them,

  23    whatsoever.     Any kind of contact, regardless of how innocent,

  24    perceived by you, will violate your bond; do you understand

  25    that?

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 77 of 86 PageID #: 248
                                                                            77


   1                THE DEFENDANT:    Yes, sir.

   2                THE COURT:    If you're walking down the sidewalk, and

   3    they're walking down one side, you just lower your head, cross

   4    the street, and go the other way; you understand?

   5                THE DEFENDANT:    Yes, sir.

   6                THE COURT:    No contact whatsoever.      If anyone tries

   7    to get a hold of you, Facebook, Snapchat in any way, you don't

   8    respond; give it to your attorney.

   9                THE DEFENDANT:    Yes.

  10                THE COURT:    Now, you are -- and there's going to be

  11    restrictions, quite frankly, on your access to the Internet.

  12    The restriction is you'll have none.

  13                You are not to possess a firearm, destructive device,

  14    or other weapon.     Do you have a gun?

  15                THE DEFENDANT:    I used to; I don't anymore.

  16                THE COURT:    And there's none in the home, right?

  17                THE DEFENDANT:    No, sir.

  18                THE COURT:    If you have one, or it's in your home,

  19    it's a violation of your bond.

  20                THE DEFENDANT:    Okay.

  21                THE COURT:    Not to consume alcohol; you're not to

  22    unlawfully possess drugs.       You're to submit to drug testing.

  23    Probation will determine how much they test you.           I haven't

  24    heard of any allegations of your struggling with substance

  25    abuse, but -- so they may just test you periodically.            But if

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 78 of 86 PageID #: 249
                                                                            78


   1    you miss a drug testing, if you test positive, if you try to

   2    interfere with the testing, that's a violation of your bond,

   3    and it can be revoked.

   4                THE DEFENDANT:    Yes, sir.

   5                THE COURT:    You are to participate in a program of

   6    inpatient or outpatient therapy, if probation thinks it's

   7    helpful to you.     If they tell you they want you to go to

   8    treatment, you have to; and if you don't, that's a violation;

   9    you understand that?

  10                THE DEFENDANT:    Yes.

  11                THE COURT:    You are to report as soon as possible,

  12    any contact with law enforcement, whether it's arrest,

  13    questioning, or traffic stops.         Innocent as it may be, you're

  14    going home, taillight is out, they pull you over.           You have to

  15    report that to probation immediately.

  16                THE DEFENDANT:    Okay.

  17                THE COURT:    You understand that?

  18                THE DEFENDANT:    Yes, sir.

  19                THE COURT:    Your name is now on a list.       They're

  20    going to pull you over, they're going to see your name, and

  21    they're going to report it to probation, because you were

  22    pulled over.    So --

  23                THE DEFENDANT:    Right.

  24                THE COURT:    -- you better tell probation before they

  25    hear.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 79 of 86 PageID #: 250
                                                                            79


   1                You're not to purchase, possess, or use any drug

   2    paraphernalia.     You're not to purchase, possess, or consume any

   3    synthetic intoxicants.       Are you on any prescription medication,

   4    Mr. Crawford?

   5                THE DEFENDANT:     Just insulin.    That's it.

   6                THE COURT:     Okay.   You a diabetic?

   7                THE DEFENDANT:     Yes.

   8                THE COURT:     So do you take it by a shot, or by a

   9    pill?

  10                THE DEFENDANT:     In a syringe.

  11                THE COURT:     Okay.

  12                THE DEFENDANT:     So I have needles in my home, if

  13    that's okay.

  14                THE COURT:     Okay.   Well, disclose that to your

  15    probation officer.       If you have a prescription, they need to

  16    see that and understand that, because, I mean, what do you

  17    think when probation comes in the home --

  18                THE DEFENDANT:     Right.

  19                THE COURT:     -- with needles?

  20                THE DEFENDANT:     Right.

  21                THE COURT:     So you need to -- you need to disclose

  22    that to them.    And I assume you have a prescription for it --

  23                THE DEFENDANT:     Oh, yeah.

  24                THE COURT:     -- right?

  25                THE DEFENDANT:     Yes.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 80 of 86 PageID #: 251
                                                                            80


   1                THE COURT:    You are prohibited from possessing

   2    vicious animals.     Do you got any pets?

   3                THE DEFENDANT:     I got a Great Dane.

   4                THE COURT:    Big, but I don't think --

   5                THE DEFENDANT:     She's not vicious.

   6                THE COURT:    Okay.   Well, talk -- they're -- just talk

   7    to your probation officer.

   8                THE DEFENDANT:     Okay.

   9                THE COURT:    I -- the point is, is that -- and when

  10    I -- we've had probation officers attacked, literally, by dogs

  11    jumping up grabbing their arms, and causing scars, stitches

  12    when they go to visit someone's home.         And they can come to

  13    your home unannounced.

  14                THE DEFENDANT:     Yes, sir.

  15                THE COURT:    So you can tell them about the dog.

  16    That's their decision.       If, for some reason, it creates a

  17    problem, then you would need to find another home for it.

  18                THE DEFENDANT:     Okay.

  19                THE COURT:    But hopefully it won't.

  20                You're to participate in mental health counseling, if

  21    your probation thinks it's helpful.

  22                Now, in addition to these, there are also additional

  23    terms in a child pornography case, and they are as follows:

  24    You shall not possess or use a computer or other electronic

  25    device, including, but not limited, to a cell phone with

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 81 of 86 PageID #: 252
                                                                            81


   1    Internet capabilities, capable of being connected to the

   2    Internet.     You've -- just revoked someone the other day who,

   3    because they went into his home, they found an iPad, laptop,

   4    phone, and they got on it, and there he was, looking at

   5    pornography.     Let me make it clear, you -- there's -- adult

   6    pornography would be a violation of this.         Whatever is

   7    considered illegal would be a violation.         You're not to be

   8    looking at anything.      You're not to have those devices,

   9    considering the crime that you're charged with.

  10                Now, -- and you may be able to answer this, Mr.

  11    Perri, I do think there are phones out there without Internet

  12    capability, although I don't -- you need to talk to probation

  13    about that.

  14                THE DEFENDANT:    Okay.

  15                THE COURT:    I mean, especially in this case.        All

  16    your crimes were charged with the use of a phone.           They can

  17    pick up and look at those things at any time.          You go in there

  18    today and they want to look at your phone, you say, yes, ma'am,

  19    yes, sir, and you hand it over to them.

  20                THE DEFENDANT:    Yes, sir.

  21                THE COURT:    Do you understand that?

  22                THE DEFENDANT:    Yes, sir.

  23                THE COURT:    And if there's anything on it, you're

  24    going to be revoked.      You shall not connect to the Internet for

  25    any purpose, any purpose.       You're not to aide or assist another

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 82 of 86 PageID #: 253
                                                                            82


   1    to connect to the Internet.

   2                You are not to possess, use a telephone which is

   3    capable of taking, storing, or sharing digital images.            You're

   4    not to possess any sexually explicit movies.          This can be of

   5    adults, videos, CDs, magazines, nor shall you possess any

   6    device which stores digital images, but not limited to the

   7    digital images of sexually explicit activities.

   8                You shall have no contact whatsoever with any child

   9    under the age of 18.      You shall not visit any school or public

  10    facility where contact with a child under the age of 18 may

  11    occur.   There was some talk about baseball.         I am going to tell

  12    you, Mr. Crawford, if parents call up and say they saw you at

  13    the baseball field, you're going to be revoked.

  14                THE DEFENDANT:    Okay.

  15                THE COURT:    You just got to stay away.       You

  16    understand that?

  17                THE DEFENDANT:    Yes, sir.

  18                THE COURT:    I don't -- it doesn't matter to me how

  19    innocent you think it is.       You just need to stay away.

  20                THE DEFENDANT:    Yes, sir.

  21                THE COURT:    You are not to have any -- you're to

  22    comply with all applicable federal and state sex offender

  23    registration requirements, and update the same.          You can talk

  24    to your probation officer about that, because there are state

  25    and federal.    You are not to associate with any person who is

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 83 of 86 PageID #: 254
                                                                            83


   1    known to you to view pictures of child pornography, sexually

   2    explicit and provocative acts of persons under the age of 18.

   3    You shall not view any sexually explicit movies, videos, CDs,

   4    magazines, nor shall you possess any device which stores or is

   5    capable of permitting or viewing these digital images, not

   6    limited to additional images of sexually explicit activities.

   7                You shall consent -- that's part of these conditions

   8    -- to a search of your residence, motor vehicle, storage

   9    facility, located on the same property as your residence, by

  10    your probation officer, for the purpose of determining whether

  11    you're in compliance with this order.         You shall consent to

  12    your -- for your probation officer to view, on the premises, or

  13    remove any item for viewing, off the premises, which is

  14    suspected of being possessed in violation of the order setting

  15    conditions of release.       Again, it's a phone, iPad, any kind of

  16    electronical device.

  17                You are to surrender to your probation officer

  18    anything which the officer determines is being possessed by you

  19    in violation of the order.       Do you have any questions about

  20    anything we've talked about Mr. Crawford?

  21                THE DEFENDANT:     No, sir.

  22                THE COURT:    You know, know that's a lot.       I'm going

  23    to go ahead and sign an order now that will release you on

  24    conditions of release.       We're going to give it you, and the

  25    clerk will make a copy of it and return it to you.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 84 of 86 PageID #: 255
                                                                            84


   1                Now what's -- let's just go ahead and get that done

   2    now.   Also what I want you to understand, Mr. Crawford, is that

   3    the Marshals behind you -- the Marshal is going to -- he's

   4    going to take you downstairs, Mr. Crawford.

   5                THE DEFENDANT:    Okay.

   6                THE COURT:    They'll fingerprint you, and process you.

   7                It shouldn't take what, usually, 15 minutes, a half

   8    an hour, at the most?

   9                UNIDENTIFIED SPEAKER:       Yeah, 15, 20 minutes.

  10                THE COURT:    Okay.

  11                Now, when you're done, Mr. Crawford, --

  12                You going to go down with him, Mr. Delligatti, or

  13    maybe -- you're not able to?         If not, that's okay.    It depends.

  14                MR. DELLIGATTI:       I may be able to.   I have to get

  15    back to Fairmont by 4:00.

  16                THE COURT:    That's fine.

  17                So, anyway, as soon as you're done there, you go

  18    directly to probation.

  19                THE DEFENDANT:    Okay.

  20                THE COURT:    Do you understand that?

  21                THE DEFENDANT:    Yes, sir.

  22                THE COURT:    Okay.     You have -- you have any questions

  23    about anything we've done here today, Mr. Crawford?

  24                THE DEFENDANT:    No, sir.

  25                THE COURT:    Okay.

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 85 of 86 PageID #: 256
                                                                            85


   1                Do you have anything else for the Court's

   2    consideration, Mr. Perri?

   3                MR. PERRI:    No.   Thank you, Your Honor.

   4                THE COURT:    Do you have anything, Mr. Delligatti?

   5                MR. DELLIGATTI:     Nothing, Your Honor.

   6                THE COURT:    Nothing further, we'll be adjourned.

   7    (The hearing concluded at 2:39 P.M.)

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
Case 1:19-cr-00035-TSK-MJA Document 37 Filed 01/16/20 Page 86 of 86 PageID #: 257
                                                                            86


   1                                  CERTIFICATE

   2

   3                     I, Stacy Harlow, Realtime Verbatim

   4    Reporter-Master; Certified Verbatim Reporter-Master;

   5    Certificate of Merit; Registered Broadcast Captioner;

   6    Registered CART Provider; and Official Reporter of the United

   7    States District Court for the Northern District of West

   8    Virginia, do hereby certify that the foregoing is a true and

   9    correct transcript to the best of my ability of the taped

  10    proceedings had in the above-styled action on June 20, 2019, as

  11    reported by me via stenomask.

  12          I certify that the transcript fees and format comply with

  13    those prescribed by the Court and Judicial Conference of the

  14    United States.

  15          Given under my hand this 16th day of January, 2020.

  16                              /s/Stacy Harlow
                                  ________________________________________
  17                              Stacy Harlow, RVR-M, CVR-M, CM, RBC, RCP
                                  Official Reporter, United States
  18                              District Court for the Northern
                                  District of West Virginia
  19                                     - - -

  20

  21

  22

  23

  24

  25

                   Stacy Harlow, RVR-M, CVR-M, CM, RCP, RBC
          P.O. Box 969 Clarksburg, West Virginia 26301 304.623.7154
